--------------------------------------------------------------------------------

Exhibit 10.1

 
SECURITY AGREEMENT




LV ADMINISTRATIVE SERVICES, INC.,
as Administrative and Collateral Agent


THE LENDERS
From Time to Time Party Hereto




RAPID LINK, INCORPORATED
TELENATIONAL COMMUNICATIONS, INC.


and


ONE RING NETWORKS, INC.




Dated: March 31, 2008

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
1.
General Definitions and Terms; Rules of Construction.
1
2.
Loan Facility.
2
3.
Repayment of the Loans
5
4.
Procedure for Revolving Loans
5
5.
Interest and Payments.
6
6.
Security Interest.
8
7.
Representations, Warranties and Covenants Concerning the Collateral
9
8.
Payment of Accounts.
13
9.
Collection and Maintenance of Collateral.
13
10.
Inspections and Appraisals
14
11.
Financial and Other Reporting
14
12.
Additional Representations and Warranties
16
13.
Covenants
28
14.
Further Assurances
36
15.
Representations, Warranties and Covenants of Lenders
37
16.
Confidentiality
39
17.
Power of Attorney
40
18.
Term of Agreement
40
19.
Termination of Lien
41
20.
Events of Default
41
21.
Remedies
44
22.
Waivers
45
23.
Expenses
45
24.
Assignment; Register.
46
25.
No Waiver; Cumulative Remedies
47
26.
Application of Payments
47
27.
Indemnity
47
28.
Revival
47
29.
Borrowing Agency Provisions.
48
30.
Notices
49
31.
Governing Law, Jurisdiction and Waiver of Jury Trial.
50
32.
Limitation of Liability
51
33.
Entire Understanding; Maximum Interest
51
34.
Severability
51
35.
Survival
51
36.
Captions
51
37.
Counterparts; Signatures
51
38.
Construction
52
39.
Publicity
52
40.
Joinder
52
41.
Legends
52
42.
Agency
53


i

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBITS
     
Exhibit A
Eligible Subsidiaries
Exhibit B
Form of Borrowing Base Certificate
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Secured Party Bill of Sale
       
SCHEDULES
     
Schedule 7(c)
UCC-1 Financing Statements and other recorded liens
Schedule 12(aa)
Company Name, Locations of Offices, Records and Collateral
Schedule 7(p)
Bank Accounts
Schedule 7(q)
Jurisdictional Information
Schedule 12(b)
Subsidiaries
Schedule 12(c)
Capitalization; Voting Rights
Schedule 12(f)
Agreements; Actions
Schedule 12(g)
Obligations to Related Parties
Schedule 12(i)
Title to Properties and Assets; Liens, Etc.
Schedule 12(j)
Intellectual Property
Schedule 12(j)(iv)
Intellectual Property Claims
Schedule 12(l)
Litigation
Schedule 12(m)
Tax Returns and Payments
Schedule 12(n)
Employees
Schedule 12(o)
Registration Rights and Voting Rights
Schedule 12(u)
SEC Reports and Financial Statements
Schedule 12(dd)
Telecommunications Licenses and Telecommunications Contracts
Schedule 13(l)(i)
Required Approvals
Schedule 1(1)(A)
Commercial Tort Claims
Schedule 2
Permitted Liens


ii

--------------------------------------------------------------------------------

Table of Contents

SECURITY AGREEMENT


This SECURITY AGREEMENT is made as of March 31, 2008 (as amended, restated,
supplemented and/or modified from time to time, this “Agreement”) by and among
the lenders from time to time party hereto (the “Lenders”), LV ADMINISTRATIVE
SERVICES, INC., a Delaware corporation, as administrative and collateral agent
for the Lenders (in such capacity, the “Agent” and together with the Lenders,
the “Creditor Parties”), Rapid Link, Incorporated, a Delaware corporation (the
“Parent”), and each party listed on Exhibit A attached hereto (each an “Eligible
Subsidiary” and collectively, the “Eligible Subsidiaries”; the Parent and each
Eligible Subsidiary, each a “Company” and collectively, the “Companies”).


BACKGROUND


The Companies have requested that the Lenders make advances available to the
Companies and purchase term notes from the Companies; and


The Lenders have agreed to make such advances and purchase such notes on the
terms and conditions set forth in this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:


1.             General Definitions and Terms; Rules of Construction.


(a)           General Definitions.  Capitalized terms used in this Agreement
shall have the meanings assigned to them in Annex A.


(b)           Accounting Terms.  Any accounting terms used in this Agreement
which are not specifically defined shall have the meanings customarily given
them in accordance with GAAP and all financial computations shall be computed,
unless specifically provided herein, in accordance with GAAP consistently
applied.


(c)           Other Terms.  All other terms used in this Agreement and defined
in the UCC, shall have the meaning given therein unless otherwise defined
herein.


(d)           Rules of Construction.  All Schedules, Addenda, Annexes and
Exhibits hereto or expressly identified to this Agreement are incorporated
herein by reference and taken together with this Agreement constitute but a
single agreement.  The words “herein”, “hereof” and “hereunder” or other words
of similar import refer to this Agreement as a whole, including the Exhibits,
Addenda, Annexes and Schedules thereto, as the same may be from time to time
amended, modified, restated or supplemented, and not to any particular section,
subsection or clause contained in this Agreement.  Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter, as the case may be.  The term “or” is not exclusive.  The term
“including” (or any form thereof) shall not be limiting or exclusive.  The term
“$,” “U.S.$” and “Dollars” shall mean lawful currency of the United States of
America.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  All references
in this Agreement or in the Schedules, Addenda, Annexes and Exhibits to this
Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement.  All references to
any instruments or agreements, including references to any of this Agreement or
the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

1

--------------------------------------------------------------------------------

Table of Contents

2.             Loan Facility.


(a)           Revolving Loans.


(i)            Subject to satisfaction of the Revolving Commitment Conditions
and the terms and conditions set forth herein and in the Ancillary Agreements,
each Lender, severally and not jointly, may make revolving loans (the “Revolving
Loans”) to the Companies from time to time during the Term which, in the
aggregate at any time outstanding, will not exceed such Lender’s Revolving
Commitment Percentage of the lesser of (A) (I) the Capital Availability Amount
minus (II) the Reserves and (B) an amount equal to (I) the Accounts Availability
minus (II) the Reserves.  The amount derived at any time from Section
2(a)(i)(B)(I) minus 2(a)(i)(B)(II) shall be referred to as the “Formula
Amount.”  The Companies shall, jointly and severally, execute and deliver to
each Lender on the Closing Date a Secured Revolving Note evidencing such
Lender’s Revolving Commitment Percentage of the Capital Availability
Amount.  The Companies hereby each acknowledge and agree that each Lender’s
obligation to purchase a Secured Revolving Note from the Companies on the
Closing Date shall be contingent upon the satisfaction (or waiver by the Agent)
of the items and matters set forth in the closing checklist provided by the
Agent to the Companies on or prior to the Closing Date.  The Companies hereby
each further acknowledge and agree that, immediately prior to each borrowing
hereunder and immediately after giving effect thereto, the Companies shall be
deemed to have certified to the Lenders that at the time of each such proposed
borrowing and also after giving effect thereto (x) there shall exist no Event of
Default, (y) all representations, warranties and covenants made by the Companies
in connection with this Agreement and the Ancillary Agreements are true, correct
and complete (other than any representation, warranty or covenant made as of a
specific date, in which case such representation, warranty or covenant shall
have been true, correct and complete as of such date) and (z) all of each
Company’s and its respective Subsidiaries’ covenant requirements under this
Agreement and the Ancillary Agreements have been met.  The Companies hereby
agree to provide a certificate confirming the foregoing concurrently with each
request for a borrowing hereunder.


(ii)           Notwithstanding the limitations set forth above, if requested by
any Company, the Agent may determine in its sole discretion to permit Revolving
Loans in excess of the Formula Amount (the aggregate of Revolving Loans in
excess of the Formula Amount at any time, an “Overadvance”) to be made and/or to
remain outstanding; provided that any Overadvance made on or after the Specified
Assignment Date shall constitute a Permitted Overadvance.  For purposes hereof,
“Permitted Overadvance” means an Overadvance that, as determined by the Agent in
its discretion, acting reasonably, (A) is made solely to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under this Agreement and the
Ancillary Agreements and is necessary in order to avoid a material adverse
effect on the Collateral and/or the Lenders’ rights under this Agreement and the
Ancillary Agreements; (B) does not exceed fifty percent (50%) of the Formula
Amount at any time; and (C) remains outstanding for not more than forty-five
(45) consecutive Business Days, unless in case of this clause (C), the Agent
otherwise agrees.  In connection with each such request by one or more Companies
(each, an “Overadvance Request”), the Companies shall be deemed to have
certified, as of the time of such proposed borrowing and immediately after
giving effect thereto, to the satisfaction of all Overadvance Conditions.  For
purposes hereof, “Overadvance Conditions” means (x) no Event of Default shall
exist and be continuing as of such date; (y) all representations, warranties and
covenants made by the Companies in connection with the Security Agreement and
the Ancillary Agreements shall be true, correct and complete as of such date;
and (z) the Companies and their respective Subsidiaries shall have taken all
action necessary to grant the Agent “control” over all of the Companies’ and
their respective Subsidiaries’ Deposit Accounts (the “Control Accounts”), with
any agreements establishing “control” to be in form and substance satisfactory
to the Agent.  The Companies hereby agree to provide a certificate confirming
the satisfaction of the Overadvance Conditions concurrently with the Overadvance
Request for same.

2

--------------------------------------------------------------------------------

Table of Contents

(iii)           The Companies acknowledge that the exercise of the Agent’s
discretionary rights hereunder may result during the Term in one or more
increases or decreases in the advance percentages used in determining Accounts
Availability and each of the Companies hereby consent to any such increases or
decreases which may limit or restrict advances requested by the Companies.


(iv)           If any interest, fees, costs or charges payable to the Creditor
Parties hereunder are not paid when due, each of the Companies shall thereby be
deemed to have requested, and each of the Lenders will be deemed to have made
and the Agent will charge to the Companies’ account with a Revolving Loan
immediately due and payable as of such date in an amount equal to such unpaid
interest, fees, costs or charges; provided, however, that the Agent may elect to
extend the maturity of all or a portion of any such Revolving Loan at any time
prior to the Specified Assignment Date to a date that is on or prior to the
maturity of the Loans made other than pursuant to this clause (iv).


(v)           If any Company at any time fails to perform or observe any of the
covenants contained in this Agreement or any Ancillary Agreement, the Agent may,
but need not, perform or observe such covenant on behalf and in the name, place
and stead of such Company (or, at the Agent’s option, in the Agent’s name) and
may, but need not, take any and all other actions which the Agent may deem
necessary to cure or correct such failure (including the payment of taxes, the
satisfaction of Liens, the performance of obligations owed to Account Debtors,
lessors or other obligors, the procurement and maintenance of insurance, the
execution of assignments, security agreements and financing statements, and the
endorsement of instruments).  The amount of all monies expended and all costs
and expenses (including reasonable attorneys’ fees and legal expenses) incurred
by the Agent in connection with or as a result of the performance or observance
of such agreements or the taking of such action by the Agent shall be charged to
the Companies’ account as a Revolving Loan and added to the Obligations.  To
facilitate the Agent’s performance or observance of such covenants by each
Company, each Company hereby irrevocably appoints the Agent, or the Agent’s
delegate, acting alone, as such Company’s attorney in fact (which appointment is
coupled with an interest) with the right (but not the duty) from time to time to
create, prepare, complete, execute, deliver, endorse or file in the name and on
behalf of such Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by such Company.

3

--------------------------------------------------------------------------------

Table of Contents

(vi)          The Agent will account to Company Agent monthly with a statement
of all Revolving Loans and other advances, charges and payments made pursuant to
this Agreement, and such account rendered by the Agent shall be deemed final,
binding and conclusive absent manifest error unless the Agent is notified by
Company Agent in writing to the contrary within thirty (30) days of the date
each account was rendered specifying the item or items to which objection is
made.


(vii)         During the Term, the Companies may borrow, repay, re-borrow and
prepay Revolving Loans in accordance with the terms and conditions hereof.


(viii)        If any Eligible Account is not paid by the Account Debtor within
ninety (90) days after the date that such Eligible Account was invoiced or if
any Account Debtor asserts a deduction, dispute, contingency, set-off, or
counterclaim with respect to any Eligible Account, (a “Delinquent Account”), the
Companies shall jointly and severally (i) reimburse the Lenders for the amount
of the Revolving Loans made with respect to such Delinquent Account plus an
adjustment fee in an amount equal to one-quarter of one percent (0.25%) of the
gross face amount of such Eligible Account or (ii) immediately replace such
Delinquent Account with an otherwise Eligible Account.


(b)           Term Loan A.  Subject to the terms and conditions set forth herein
and in the Ancillary Agreements, each Lender shall make a term loan to the
Companies in such Lender’s Term Loan A Commitment Percentage of $1,800,000 (the
“Term Loan A”).  Term Loan A shall be advanced on the Closing Date and shall be,
with respect to principal, payable in consecutive monthly installments of
principal commencing on October 1, 2009 and on the first day of each month
thereafter through and including the last day of the term, subject to
acceleration upon the occurrence of an Event of Default or termination of this
Agreement.  Term Loan A shall be evidenced by the Secured Term A Notes.  The
Companies hereby acknowledge and agree that each Lender’s obligation to purchase
a Secured Term A Note on the Closing Date shall be contingent upon the
satisfaction (or waiver by the Agent) of the items and matters set forth in the
closing checklist provided by the Agent to the Companies on or prior to the
Closing Date.


(c)           Term Loan B.  Subject to satisfaction of the Term Loan B
Conditions and the terms and conditions set forth herein and in the Ancillary
Agreements, each Lender shall make a term loan to the Companies in such Lender’s
Term Loan B Commitment Percentage of $1,500,000 (the “Term Loan B”).  Term Loan
B shall be advanced on the date on which the Term Loan B Conditions shall have
been satisfied and shall be, with respect to principal, payable in consecutive
monthly installments of principal commencing on October 1, 2009 and on the first
day of each month thereafter through and including the last day of the term,
subject to acceleration upon the occurrence of an Event of Default or
termination of this Agreement.  Term Loan B shall be evidenced by the Secured
Term B Notes.  The Companies hereby acknowledge and agree that each Lender’s
obligation to purchase a Secured Term B Note shall be contingent upon the
satisfaction (or waiver by the Agent) of the Term Loan B Conditions and of the
items and matters set forth in the closing checklist provided by the Agent to
the Companies on or prior to the Closing Date.

4

--------------------------------------------------------------------------------

Table of Contents

(d)           Deferred Purchase Price Loan.  Simultaneously with the
consummation of the Secured Party Sale Transaction, Companies shall issue to the
Secured Party Sale Lenders, in accordance with their respective Deferred
Purchase Loan Commitment Percentages, a Deferred Purchase Price Note evidencing
payment of the purchase price for the assets conveyed to the Parent or an
Eligible Subsidiary in connection with the Secured Party Sale Transaction.  The
Deferred Purchase Price Notes shall be, with respect to principal, payable at
maturity, subject to acceleration upon the occurrence of an Event of Default or
termination of this Agreement.


3.            Repayment of the Loans.  The Companies (a) may prepay the
Obligations from time to time in accordance with the terms and provisions of the
Notes (and Section 18 hereof if such prepayment is due to a termination of this
Agreement); (b) shall repay on the Maturity Date (as defined in the Secured Term
Notes) (i) the then aggregate outstanding principal balance of the Term Loans
together with accrued and unpaid interest, fees and charges; and (ii) all other
amounts owed the Lenders under the Secured Term Notes; (c) shall repay on the
expiration of the Term (i) the then aggregate outstanding principal balance of
the Revolving Loans together with accrued and unpaid interest, fees and charges;
and (ii) all other amounts owed the Creditor Parties under this Agreement and
the Ancillary Agreements; and (d) subject to Section 2(a)(ii), shall repay on
any day on which the then aggregate outstanding principal balance of the
Revolving Loans are in excess of the Formula Amount at such time, the Revolving
Loans in an amount equal to such excess.  Any payments of principal, interest,
fees or any other amounts payable hereunder or under any Ancillary Agreement
shall be made prior to 12:00 noon (New York time) on the due date thereof in
immediately available funds.


4.            Procedure for Revolving Loans.  Company Agent may by written
notice request a borrowing of Revolving Loans prior to 12:00 noon (New York
time) on the Business Day of its request to incur, on the next Business Day, a
Revolving Loan.  Together with each request for a Revolving Loan (or at such
other intervals as the Agent may request), Company Agent shall deliver to the
Agent a Borrowing Base Certificate in the form of Exhibit B attached hereto,
which shall be certified as true and correct by the Chief Executive Officer or
Chief Financial Officer of Company Agent together with all supporting
documentation relating thereto.  All Revolving Loans shall be disbursed from
whichever office or other place the Agent may designate from time to time and
shall be charged to the Companies’ account on the Agent’s books.  The proceeds
of each Revolving Loan made by the Lenders shall be made available to Company
Agent on the Business Day following the Business Day so requested in accordance
with the terms of this Section 4 by way of credit to the applicable Company’s
operating account maintained with such bank as Company Agent designated to the
Agent.  Any and all Obligations due and owing hereunder may be charged to the
Companies’ account and shall constitute Revolving Loans.

5

--------------------------------------------------------------------------------

Table of Contents

5.            Interest and Payments.


(a)           Interest.


(i)            Except as modified by Section 5(a)(iii) below, the Companies
shall jointly and severally pay interest at the Contract Rate on the unpaid
principal balance of each Loan until such time as such Loan is collected in full
in good funds in dollars of the United States of America.


(ii)           Interest and payments shall be computed on the basis of actual
days elapsed in a year of 360 days.  At the Agent’s option, the Lenders may
charge the Companies’ account for said interest.


(iii)           Effective upon the occurrence of any Event of Default and for so
long as any Event of Default shall be continuing, the Contract Rate shall
automatically be increased as set forth in the Notes (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.


(iv)           In no event shall the aggregate interest payable hereunder or
under any Note exceeds the maximum rate permitted under any applicable law or
regulation, as in effect from time to time (the “Maximum Legal Rate”), and if
any provision of this Agreement or any Ancillary Agreement is in contravention
of any such law or regulation, interest payable under this Agreement and each
Ancillary Agreement shall be computed on the basis of the Maximum Legal Rate (so
that such interest will not exceed the Maximum Legal Rate).


(v)           The Companies shall jointly and severally pay principal, interest
and all other amounts payable hereunder, or under any Ancillary Agreement,
without any deduction whatsoever, including any deduction for any set-off or
counterclaim.


(vi)          All payments made by any Company under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future Taxes now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, other than Excluded
Taxes.  If any Non-Excluded Taxes or Other Taxes are required to be withheld
from any amounts payable to any Creditor Party hereunder, the amounts so payable
to such Creditor Party shall be increased to the extent necessary to yield to
such Creditor Party (after payment of all Non-Excluded Taxes and Other Taxes,
including those imposed on payments made pursuant to this paragraph (vi) of this
Section 5(a)) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement, provided, however, that no
Company shall be required to increase any such amounts payable to any Lender
with respect to any Non-Excluded Taxes that are directly attributable to such
Lender’s failure to comply with the requirements of paragraph (ix) of this
Section 5(a).


(vii)         In addition, the Companies shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(viii)        Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Company, as promptly as possible thereafter such Company shall send to the Agent
for its own account or for the account of the relevant Lender, as the case may
be, a certified copy of an original official receipt received by such Company
showing payment thereof (or such other evidence reasonably satisfactory to the
Agent).  If such Company fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, the Companies shall
indemnify the Creditor Parties for any incremental taxes, interest or penalties
that may become payable by any Creditor Party as a result of any such failure.

6

--------------------------------------------------------------------------------

Table of Contents

(ix)           Each Lender (or its assignee) that is not a “United States
person,” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall deliver to the Company Agent and the Agent two completed originals of an
appropriate U.S. Internal Revenue Service Form W-8, as applicable, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement.  In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Company Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Company Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.


(x)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder or under any other Ancillary Agreement.


(b)           Payment; Certain Closing Conditions.


(i)            Payment.  Subject to the terms of Section 5(b)(ii) below, the
Companies shall, jointly and severally, pay (A) to Valens Capital Management,
LLC, the investment manager of the Specified Lenders (“VCM”), a non-refundable
payment in an amount equal to one and one-half percent (1.50%) of the aggregate
principal amount of the Secured Revolving Notes, Secured Term A Notes and
Secured Term B Notes, plus reasonable expenses (including reasonable legal fees
and expenses) incurred in connection with the entering into of this Agreement
and the Ancillary Agreements, plus expenses incurred in connection with each of
VCM and/or Lenders’ due diligence review of the Company and its Subsidiaries and
all other related matters; (B) to the Specified Lenders, a non-refundable
payment in an amount equal to one percent (1.00%) of the aggregate principal
amount of the Secured Revolving Notes, Secured Term A Notes and Secured Term B
Notes; and (C) to the Specified Lenders, an advance prepayment discount deposit
equal to one percent (1.00%) of the aggregate principal amount of the Secured
Revolving Notes, Secured Term A Notes and Secured Term B Notes.  The payments
set forth in clauses (i)(A), (i)(B) and (i)(C) relating to Secured Term A Notes
plus reasonable expenses (including reasonable legal fees and expenses) incurred
in connection with the entering into of this Agreement and the Ancillary
Agreements, plus expenses incurred in connection with each of VCM and/or
Lenders’ due diligence review of the Company and its Subsidiaries and all other
related matters, shall be deemed fully earned on the Closing Date and shall not
be subject to rebate or proration for any reason.  The payments set forth in
clauses (i)(A), (i)(B) and (i)(C) relating to Secured Term A Notes plus
reasonable expenses (including reasonable legal fees and expenses) incurred in
connection with the entering into of this Agreement and the Ancillary
Agreements, plus expenses incurred in connection with each of VCM and/or
Lenders’ due diligence review of the Company and its Subsidiaries and all other
related matters (net of any deposits previously paid by the Companies), shall be
paid at closing out of funds held pursuant to the funds escrow agreement and a
disbursement letter executed in connection herewith.  The payments set forth in
clauses (i)(A), (i)(B) and (i)(C) relating to the Secured Revolving Notes and
Secured Term B Notes, shall be deemed fully earned at the time the Revolving
Commitment Conditions and Term Loan B Conditions, respectively, are
satisfied.  The payments set forth in clauses (i)(A), (i)(B) and (i)(C) relating
to the Secured Revolving Notes and Secured Term B Notes shall paid at the time
the Revolving Commitment Conditions and Term Loan B Conditions are respectively
satisfied, out of funds held pursuant to a funds escrow agreement and a
disbursement letter executed in connection therewith.

7

--------------------------------------------------------------------------------

Table of Contents

(ii)           Overadvance Payment.  Without affecting the Lenders’ rights
hereunder, each Overadvance shall bear additional interest at a rate equal to
one percent (1.00%) per month of the amount of such Overadvance for all times
such amounts shall be in excess of the Formula Amount.  All amounts that are
incurred pursuant to this Section 5(b)(ii) shall be due and payable by the
Companies monthly, in arrears, on the first business day of each calendar month
and upon expiration of the Term.


(iii)          Financial Information Default.  Without affecting the Lenders’
other rights and remedies, in the event any Company fails to deliver the
financial information required by Section 11 on or before the date required by
this Agreement and after the lapse of the cure period provided in Section 20(c),
the Companies shall jointly and severally pay each Lender its pro rata share of
an aggregate fee in the amount of $100.00 per week (or portion thereof) for each
such failure until such failure is cured to the Agent’s satisfaction or waived
in writing by the Agent.  All amounts that are incurred pursuant to this Section
5(b)(iii) shall be due and payable by the Companies monthly, in arrears, on the
first business day of each calendar month and upon expiration of the Term.


6.           Security Interest.


(a)           To secure the prompt payment to the Creditor Parties of the
Obligations, each Company hereby assigns, pledges and grants to the Agent, for
the ratable benefit of the Creditor Parties, a continuing security interest in
and Lien upon all of the Collateral.  All of each Company’s Books and Records
relating to the Collateral shall, until delivered to or removed by the Agent, be
kept by such Company in trust for the Creditor Parties until the termination of
this Agreement and the payment in full of all Obligations.  Each confirmatory
assignment schedule or other form of assignment hereafter executed by each
Company shall be deemed to include the foregoing grant, whether or not the same
appears therein.


(b)           Each Company hereby (i) authorizes the Agent to file any financing
statements, continuation statements or other amendments thereto that (A)
indicate the Collateral (1) as all assets and personal property of such Company
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (2) as being of an equal or lesser scope or with greater
detail, and (B) contain any other information required by Part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or other amendment and (ii) ratifies its
authorization for the Agent to have filed any initial financial statements, or
amendments thereto if filed prior to the date hereof.  Each Company acknowledges
that it is not authorized to file, and will not give any authorization to anyone
other than the Agent (including pursuant to Section 9-509(b) of the UCC) to
file, any financing statement or amendment or termination statement with respect
to any financing statement without the prior written consent of the Agent and
agrees that it will not do so without the prior written consent of the Agent,
subject to such Company’s rights under Section 9-509(d)(2) of the UCC.

8

--------------------------------------------------------------------------------

Table of Contents

(c)           Each Company hereby grants to the Agent, for the ratable benefit
of the Creditor Parties, an irrevocable, non-exclusive, worldwide license
without payment of royalty or other compensation to such Company to upon the
occurrence and during the continuance of an Event of Default use or otherwise
exploit in any manner as to which authorization of the holder of such
Intellectual Property would be required, and to license or sublicense such
rights in to and under any Intellectual Property now or hereafter owned by or
licensed to, such Company, and wherever the same may be located, and including
in such license access to all media in which any of such Intellectual Property
may be recorded or stored and to all software and hardware used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person and subject, in the case of
trademarks and service marks, to sufficient rights to quality control and
inspection in favor of such Company to avoid the risk of invalidation of said
trademarks and service marks.  The foregoing license will terminate on the
termination of this Agreement and the payment in full of all Obligations;
provided, however, that any license, sublicense, or other rights granted by the
Agent pursuant to such license during its term shall remain in effect in
accordance with its terms.


(d)           Any proceeds received by the Agent from the foreclosure, sale,
lease or other disposition of any of the Collateral shall be paid over to the
Agent for application in accordance with Section 21.


7.            Representations, Warranties and Covenants Concerning the
Collateral.  Each Company represents, warrants (each of which such
representations and warranties shall be deemed repeated upon the making of each
request for a Loan and made as of the time of each and every Loan hereunder) and
covenants as follows:


(a)           all of the Collateral (i) is owned by it free and clear of all
Liens  (including any claim of infringement) except those in the Agent’s favor
and Permitted Liens and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien.


(b)           it shall not encumber, mortgage, pledge, assign or grant any
security interest in or Lien upon any Collateral or any other assets to anyone
other than the Agent and except for Permitted Liens.

9

--------------------------------------------------------------------------------

Table of Contents

(c)           the Liens granted pursuant to this Agreement, upon the filing of
UCC-1 financing statements in respect of each Company (or the District of
Columbia Recorder of Deeds Office for each Company that is organized under the
laws of a jurisdiction outside of the United States of America) in favor of the
Agent in the applicable filing office of the state of organization of such
Company (or the District of Columbia Recorder of Deeds Office for each Company
that is organized under the laws of a jurisdiction outside of the United States
of America), the recording of the Liens in favor of the Agent in the U.S. Patent
and Trademark Office and the U.S. Copyright Office, as applicable, the taking of
any actions required under the laws of jurisdictions outside the United States
with respect to Intellectual Property included in the Collateral which is
created under such laws, and the completion of the other filings and actions
listed on Schedule 7(c) (which, in the case of all filings and other documents
referred to in said Schedule, have been delivered to the Agent in duly executed
form) constitute valid perfected security interests in all of the Collateral in
favor of the Agent as security for the prompt payment of the Obligations,
enforceable in accordance with the terms hereof against any and all of its
creditors and purchasers and such security interest is prior to all other Liens
in existence on the date hereof.


(d)           no effective security agreement, mortgage, deed of trust,
financing statement, equivalent security or Lien instrument or continuation
statement covering all or any part of the Collateral is or will be on file or of
record in any public office, except those relating to Permitted Liens.


(e)           it shall not dispose of any of the Collateral whether by sale,
lease or otherwise except for Permitted Liens, the sale of Inventory in the
ordinary course of business and for the disposition or transfer in the ordinary
course of business during any fiscal year of obsolete and worn-out Equipment
having an aggregate fair market value of not more than $35,000 and only to the
extent that (i) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to the Agent’s first priority security
interest or are used to repay Loans or to pay general corporate expenses, or
(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to the Agent to be held as cash collateral
for the Obligations.


(f)           it shall defend the right, title and interest of the Agent in and
to the Collateral against the claims and demands of all Persons whomsoever, and
take such actions, including (i) all actions necessary to grant the Agent
“control” of any Investment Property, Deposit Accounts, Letter-of-Credit Rights
or electronic Chattel Paper owned by it, with any agreements establishing
control to be in form and substance satisfactory to the Agent, (ii) the prompt
(but in no event later than five (5) Business Days following the Agent’s request
therefor) delivery to the Agent of all original Instruments, Chattel Paper,
negotiable Documents and certificated Equity Interests owned by it (in each
case, accompanied by stock powers, allonges or other instruments of transfer
executed in blank), (iii) notification to third parties of the Agent’s interest
in Collateral at the Agent’s request, and (iv) the institution of litigation
against third parties as shall be prudent in order to protect and preserve its
and/or the Agent’s respective and several interests in the Collateral.


(g)           it shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify the Agent of any commercial tort claim
(as defined in the UCC) acquired by it and unless otherwise consented to by the
Agent, it shall enter into a supplement to this Agreement granting to the Agent
a Lien in such commercial tort claim.

10

--------------------------------------------------------------------------------

Table of Contents

(h)            it shall place notations upon its Books and Records and any of
its financial statements to disclose the Agent’s Lien in the Collateral.


(i)            if it retains possession of any Chattel Paper or Instrument with
the Agent’s consent, such Chattel Paper and Instruments shall be marked with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of LV Administrative Services, Inc., as
agent.” Notwithstanding the foregoing, upon the reasonable request of the Agent,
such Chattel Paper and Instruments shall be delivered to the Agent.


(j)             it shall perform in a reasonable time all other steps requested
by the Agent to create and maintain in the Agent’s favor a valid perfected first
Lien in all Collateral subject only to Permitted Liens.


(k)            it shall notify the Agent promptly and in any event within five
(5) Business Days after obtaining knowledge thereof (i) of any event or
circumstance that, to its knowledge, would cause the Agent to consider any then
existing Account as no longer constituting an Eligible Account; (ii) of any
material delay in its performance of any of its obligations to any Account
Debtor; (iii) of any assertion by any Account Debtor(s) of any claims, offsets
or counterclaims which exceed $2,500 individually or in the aggregate; (iv) of
any allowances, credits and/or monies granted by it to Account Debtor(s) in
excess of $2,500 individually or in the aggregate; (v) of all material adverse
information relating to the financial condition of an Account Debtor or Account
Debtors owing, individually or in the aggregate, Accounts in excess of $2,500;
(vi) of any material return of goods; and (vii) of any loss, damage or
destruction of any of the Collateral which is valued in excess of $2,500 in the
aggregate.


(l)            all Eligible Accounts (i) represent complete bona fide
transactions which require no further act under any circumstances on its part to
make such Accounts payable by the Account Debtors, (ii) are not subject to any
present, future contingent offsets or counterclaims, and (iii) do not represent
bill and hold sales, consignment sales, guaranteed sales, sale or return or
other similar understandings or obligations of any Affiliate or Subsidiary of
such Company.  It has not made, nor will it make, any agreement with any Account
Debtor for any extension of time for the payment of any Account, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except (i) a discount
or allowance for prompt or early payment allowed by it in the ordinary course of
its business consistent with historical practice and as previously disclosed to
the Agent in writing and (ii) compromises and settlements which do not exceed
$2,500 in the aggregate during any calendar month.


(m)           it shall keep and maintain its Equipment in good operating
condition, except for ordinary wear and tear, and shall make all necessary
repairs and replacements thereof so that the value and operating efficiency
shall at all times be maintained and preserved.  It shall not permit any such
items to become a Fixture to real estate or accessions to other personal
property.

11

--------------------------------------------------------------------------------

Table of Contents

(n)            it shall maintain and keep all of its Books and Records
concerning the Collateral at its executive offices listed in Schedule 12(aa).


(o)           except for the Telecommunications Hardware, it shall maintain and
keep the tangible Collateral at the addresses listed in Schedule 12(aa),
provided, that it may change such locations or open a new location, provided
that it provides the Agent at least thirty (30) days prior written notice of
such changes or new location and (ii) prior to such change or opening of a new
location where Collateral having a value of more than $50,000 will be located,
it executes and delivers to the Agent such agreements as are deemed reasonably
necessary or prudent by the Agent, including landlord agreements, mortgagee
agreements and warehouse agreements, each in form and substance satisfactory to
the Agent, to adequately protect and maintain the Agent’s security interest in
such Collateral.


(p)           Schedule 7(p) lists all banks and other financial institutions at
which it maintains deposits and/or other accounts, and such Schedule correctly
identifies the name, address and telephone number of each such depository, the
name in which the account is held, a description of the purpose of the account,
and the complete account number.  It shall not establish any depository or other
bank account with any financial institution (other than the accounts set forth
on Schedule 7(p)) without the Agent’s prior written consent.


(q)           On the date hereof, its exact legal name (as indicated in the
public record of its jurisdiction of organization), jurisdiction of
organization, organizational identification number, if any, from the
jurisdiction of organization, and the location of its chief executive office or
sole place of business or principal residence, as the case may be, are specified
on Schedule 7(q).  It has furnished to the Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date hereof.  It is
organized solely under the laws of the jurisdiction so specified and has not
filed any certificates of domestication, transfer or continuance in any other
jurisdiction.  Except as otherwise indicated on Schedule 7(q), the jurisdiction
of its organization of formation is required to maintain a public record showing
it to have been organized or formed.  Except as specified on Schedule 7(q), it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as a grantor under a security agreement entered
into by another Person, which has not heretofore been terminated.


(r)            It will not, except upon 30 days’ prior written notice to the
Agent and delivery to the Agent of (i) all additional financing statements and
other documents reasonably requested by the Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (ii)
if applicable, a written supplement to Schedule 12(aa) showing any additional
location at which Inventory or Equipment in excess of $25,000 in the aggregate
shall be kept:  (A) change its jurisdiction of organization or the location of
its chief executive office or sole place of business or principal residence from
that referred to in Section 7(q); (B) change its name, identity or
organizational structure; or (C) permit any of the Inventory or Equipment (other
than Telecommunications Hardware) having a value in excess of $25,000 in the
aggregate to be kept at a location other than those listed on Schedule 12(aa).

12

--------------------------------------------------------------------------------

Table of Contents

8.             Payment of Accounts.


(a)           No later than forty five (45) days following the Closing Date, but
on or prior to the date upon which the Revolving Commitment Conditions shall be
satisfied or otherwise at Agent’s election following the occurrence of an Event
of Default which is continuing, each Company will irrevocably direct all of its
present and future Account Debtors and other Persons obligated to make payments
constituting Collateral to make such payments directly to the lockboxes
maintained by such Company (the “Lockboxes”) with Wells Fargo Bank or such other
financial institution accepted by the Agent in writing as may be selected by
such Company (the “Lockbox Bank”) pursuant to the terms of the certain
agreements among one or more Companies, the Agent and/or the Lockbox Bank in
form and substance acceptable to Agent.  No later than forty five (45) days
following the Closing Date, but on or prior to the date upon which the Revolving
Commitment Conditions shall be satisfied or otherwise at Agent’s election
following the occurrence of an Event of Default which is continuing, each
Company shall and shall cause the Lockbox Bank to enter into all such
documentation acceptable to the Agent pursuant to which, among other things, the
Lockbox Bank agrees to:  (a) sweep the Lockbox on a daily basis and deposit all
checks received therein to an account designated by the Agent in writing and (b)
comply only with the instructions or other directions of the Agent concerning
the Lockbox.  All of each Company’s invoices, account statements and other
written or oral communications directing, instructing, demanding or requesting
payment of any Account of any Company or any other amount constituting
Collateral shall conspicuously direct that all payments be made to the Lockbox
or such other address as the Agent may direct in writing.  If, notwithstanding
the instructions to Account Debtors, any Company receives any payments, such
Company shall immediately remit such payments to the Agent in their original
form with all necessary endorsements.  Until so remitted, such Company shall
hold all such payments in trust for and as the property of the Agent for the
ratable benefit of the Creditor Parties and shall not commingle such payments
with any of its other funds or property.


(b)           At the Agent’s election, following the occurrence of an Event of
Default which is continuing, the Agent may notify each Company’s Account Debtors
of the Agent’s security interest in the Accounts, collect them directly and
charge the reasonable collection costs and expenses thereof to Companies’ joint
and several account.


9.             Collection and Maintenance of Collateral.


(a)           The Agent may verify each Company’s Accounts from time to time,
but not more often than once every three (3) months, unless an Event of Default
has occurred and is continuing or Agent believes that such verification is
necessary to preserve or protect the Collateral, utilizing an audit control
company or any other agent of the Agent or the Lenders.


(b)           Proceeds of Accounts received by the Agent will be deemed received
on the Business Day after the Agent’s receipt of such proceeds in good funds in
dollars of the United States of America to an account designated by the
Agent.  Any amount received by the Agent after 12:00 noon (New York time) on any
Business Day shall be deemed received on the next Business Day.

13

--------------------------------------------------------------------------------

Table of Contents

(c)           As the Agent receives the proceeds of Accounts of any Company, it
shall (i) apply such proceeds, as required, to amounts outstanding under the
Notes, and (ii) remit all such remaining proceeds (net of interest, fees and
other amounts then due and owing to Creditor Parties hereunder) to Company Agent
(for the benefit of the applicable Companies) upon request (but no more often
than twice a week).  Notwithstanding the foregoing, following the occurrence and
during the continuance of an Event of Default, the Agent, at its option, may (A)
apply such proceeds to the Obligations in such order as the Agent shall elect,
(B) hold all such proceeds as cash collateral for the Obligations and each
Company hereby grants to the Agent for the ratable benefit of the Creditor
Parties a security interest in such cash collateral amounts as security for the
Obligations and/or (C) do any combination of the foregoing.


10.           Inspections and Appraisals.  At all times during normal business
hours, the Creditor Parties, and/or any agent of any of them shall have the
right to (a) have access to, visit, inspect, review, evaluate and make physical
verification and appraisals of each Company’s properties and the Collateral, (b)
inspect, audit and copy (or take originals if necessary) and make extracts from
each Company’s Books and Records, including management letters prepared by the
Accountants, and (c) discuss with each Company’s directors, principal officers,
and independent accountants, each Company’s business, assets, liabilities,
financial condition, results of operations and business prospects.  Each Company
will deliver to the Agent any instrument necessary for the Agent to obtain
records from any service bureau maintaining records for such Company.  If any
internally prepared financial information, including that required under this
Section is unsatisfactory in any manner to the Agent, the Agent may request that
the Accountants review the same.


11.           Financial and Other Reporting.  Company Agent will deliver, or
cause to be delivered, to the Creditor Parties each of the following, which
shall be in form and detail acceptable to the Agent:


(a)           As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Parent, each Company’s audited
financial statements with a report of independent certified public accountants
of recognized standing selected by the Parent and acceptable to the Agent (the
“Accountants”), which annual financial statements shall be without qualification
(other than a “going concern” qualification) and shall include each of the
Parent’s and each of its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of the Parent’s and each of its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and Consolidated basis to include the Parent,
each Subsidiary of the Parent and each of their respective affiliates, all in
reasonable detail and prepared in accordance with GAAP, together with (i) if and
when available, copies of any management letters prepared by the Accountants;
and (ii) a certificate of the Parent’s President, Chief Executive Officer or
Chief Financial Officer stating that such financial statements have been
prepared in accordance with GAAP and whether or not such officer has knowledge
of the occurrence of any Default or Event of Default hereunder and, if so,
stating in reasonable detail the facts with respect thereto;


(b)           As soon as available and in any event within forty five (45) days
after the end of each fiscal quarter of the Parent, an unaudited/internal
balance sheet and statements of income, retained earnings and cash flows of each
of the Parent’s and each of its Subsidiaries’ as at the end of and for such
quarter and for the year to date period then ended, prepared on a consolidating
and Consolidated basis to include the Parent, each Subsidiary of the Parent and
each of their respective affiliates, in reasonable detail and stating in
comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of the Parent’s President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;

14

--------------------------------------------------------------------------------

Table of Contents

(c)           As soon as available and in any event within thirty (30) days
after the end of each calendar month, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of each of the Parent and
its Subsidiaries as at the end of and for such month and for the year to date
period then ended, prepared on a consolidating and Consolidated basis to include
the Parent, each Subsidiary of the Parent and each of their respective
affiliates, in reasonable detail and stating in comparative form the figures for
the corresponding date and periods in the previous year, all prepared in
accordance with GAAP, subject to year-end adjustments and accompanied by a
certificate of the Parent’s President, Chief Executive Officer or Chief
Financial Officer, stating (i) that such financial statements have been prepared
in accordance with GAAP, subject to year-end audit adjustments, and (ii) whether
or not such officer has knowledge of the occurrence of any Default or Event of
Default hereunder not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;


(d)           Within thirty (30) days after the end of each month (or more
frequently if the Agent so requests), agings of each Company’s Accounts,
unaudited trial balances and their accounts payable and a calculation of each
Company’s Accounts and/or Eligible Accounts, provided, however, that if the
Agent shall request the foregoing information more often than as set forth in
the immediately preceding clause, each Company shall have fifteen (15) days from
each such request to comply with the Agent’s demand;


(e)           Promptly after (i) the filing thereof, copies of the Parent’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which the Parent files with the Securities and Exchange Commission (the
“SEC”), and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as the Parent shall send to its stockholders;


(f)           Together with each delivery of any financial statement pursuant to
Section 11(a), 11(b) or 11(c), a Compliance Certificate duly executed by the
President, Chief Executive Officer or Chief Financial Officer of the Parent
that, among other things, (i) states that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments and (ii)
states that no Default or Event of Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default or Event of Default is
continuing, states the nature thereof and the action that the Companies propose
to take with respect thereto; and

15

--------------------------------------------------------------------------------

Table of Contents

(g)           Within fifteen (15) days after the end of each second fiscal
quarter of each Company (or more frequently if the Agent so requests) a listing
by location of Telecommunications Hardware.


(h)           Each Company shall deliver, or cause the applicable Subsidiary of
each Company to deliver, such other information as the Agent shall reasonably
request.


12.           Additional Representations and Warranties.  Each Company hereby
represents and warrants to each Creditor Party as follows:


(a)           Organization, Good Standing and Qualification.  It and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.  It and each of its Subsidiaries has
the corporate, limited liability company or partnership, as the  case may be,
power and authority to own and operate its properties and assets and, insofar as
it is or shall be a party thereto, to (i) execute and deliver this Agreement and
the Ancillary Agreements, (ii) to issue and sell the Notes, (iii) to issue and
sell the Warrants and the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”), and to (iv) carry out the provisions of this
Agreement and the Ancillary Agreements and to carry on its business as presently
conducted.  It and each of its Subsidiaries is duly qualified and is authorized
to do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not had, or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


(b)           Subsidiaries.  Each direct and indirect Subsidiary of each
Company, the direct owner of such Subsidiary and its percentage ownership
thereof, is set forth on Schedule 12(b).


(c)           Capitalization; Voting Rights.


(i)           The authorized capital stock of the Parent, as of the date hereof
consists of 185,000,000 shares, of which 175,000,000 are shares of Common Stock,
par value $0.001 per share, 65,149,522 shares of which are issued and
outstanding, and 10,000,000 are shares of preferred stock, par value $0.0001 per
share of which no shares of preferred stock are issued and outstanding.  The
authorized, issued and outstanding capital stock of each other Company and each
Subsidiary of each Company is set forth on Schedule 12(c).


(ii)           Except as disclosed on Schedule 12(c), other than:  (A) the
shares reserved for issuance under the Parent’s stock option plans; and (B)
shares which may be issued pursuant to this Agreement and the Ancillary
Agreements, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Parent of any of its securities.  Except as
disclosed on Schedule 12(c), neither the offer or issuance of any of the Notes
or the Warrants, or the issuance of any of the Warrant Shares, nor the
consummation of any transaction contemplated hereby will result in a change in
the price or number of any securities of the Parent outstanding, under
anti-dilution or other similar provisions contained in or affecting any such
securities.

16

--------------------------------------------------------------------------------

Table of Contents

(iii)          All issued and outstanding shares of the Parent’s Common
Stock:  (A) have been duly authorized and validly issued and are fully paid and
non-assessable; and (B) were issued in compliance with all applicable state and
federal laws concerning the issuance of such securities.


(iv)          The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Parent’s Certificate of Incorporation
(the Certificate of Incorporation and all filed amendments thereto,
collectively, the “Charter”).  The Warrant Shares have been duly and validly
reserved for issuance.  When issued in compliance with the provisions of this
Agreement and the Parent’s Charter, the Securities will be validly issued, fully
paid and non-assessable, and will be free of any liens or encumbrances;
provided, however, that the Securities may be subject to restrictions on
transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.


(d)           Authorization; Binding Obligations.  All corporate, partnership or
limited liability company, as the case may be, action on its and its
Subsidiaries’ part (including their respective officers and directors) necessary
for the authorization of this Agreement and the Ancillary Agreements, the
performance of all of its and its Subsidiaries’ obligations hereunder and under
the Ancillary Agreements on the Closing Date and, the authorization, issuance
and delivery of the Notes and the Warrants has been taken or will be taken prior
to the Closing Date.  This Agreement and the Ancillary Agreements, when executed
and delivered and to the extent it is a party thereto, will be its and its
Subsidiaries’ valid and binding obligations enforceable against each such Person
in accordance with their terms, except:


(i)            as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and


(ii)           general principles of equity that restrict the availability of
equitable or legal remedies.


The issuance of the Notes is not and will not be subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with.  The issuance of the Warrants and the subsequent exercise of the Warrants
for Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.


(e)           Liabilities; Solvency.  (i) Neither it nor any of its Subsidiaries
has any liabilities, except current liabilities incurred in the ordinary course
of business and liabilities disclosed in any Exchange Act Filings and as set
forth on Schedule 12(e).


(ii)           Both before and after giving effect to (A) the Loans incurred on
the Closing Date or such other date as Loans requested hereunder are made or
incurred, (B) the disbursement of the proceeds of, or the assumption of the
liability in respect of, such Loans pursuant to the instructions or agreement of
any Company, (C) the payment and accrual of all transaction costs in connection
with the foregoing and (D) the consummation of the transactions contemplated
herein and in the Ancillary Agreements, each Company and each Subsidiary of each
Company, is and will be, Solvent.

17

--------------------------------------------------------------------------------

Table of Contents

(f)           Agreements; Action.  Except as set forth on Schedule 12(f) or as
disclosed in any Exchange Act Filings:


(i)            There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which it or any of
its Subsidiaries is a party or to its knowledge by which it is bound which may
involve:  (A) obligations (contingent or otherwise) of, or payments to, it or
any of its Subsidiaries in excess of $50,000 (other than obligations of, or
payments to, it or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (B) the transfer
or license of any patent, copyright, trade secret or other proprietary right to
or from it (other than licenses arising from the purchase of “off the shelf” or
other standard products); or (C) provisions restricting the development,
manufacture or distribution of its or any of its Subsidiaries’ products or
services; or (D) indemnification by it or any of its Subsidiaries with respect
to infringements of proprietary rights.


(ii)           Since October 31, 2007 (the “Balance Sheet Date”), neither it nor
any of its Subsidiaries has:  (A) declared or paid any dividends, or authorized
or made any distribution upon or with respect to any class or series of its
capital stock; (B) incurred any indebtedness for money borrowed or any other
liabilities (other than the Obligations incurred hereunder and under the
Ancillary Agreements and ordinary course obligations) individually in excess of
$50,000 or, in the case of indebtedness and/or liabilities individually less
than $50,000, in excess of $100,000 in the aggregate; (C) made any loans or
advances to any Person not in excess, individually or in the aggregate, of
$100,000, other than ordinary advances for travel expenses; or (D) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its Inventory in the ordinary course of business.


(iii)           For the purposes of subsections (i) and (ii) of this Section
12(f), all indebtedness, liabilities, agreements, understandings, instruments,
contracts and proposed transactions involving the same Person (including Persons
it or any of its applicable Subsidiaries has reason to believe are affiliated
therewith or with any Subsidiary thereof) shall be aggregated for the purpose of
meeting the individual minimum dollar amounts of such subsections.


(iv)           the Parent maintains disclosure controls and procedures
(“Disclosure Controls”) designed to ensure that information required to be
disclosed by the Parent in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized, and reported, within the time
periods specified in the rules and forms of the SEC.


(v)           Each Company makes and keeps books, records, and accounts, that,
in reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets.  Each Company maintains internal control over
financial reporting (“Financial Reporting Controls”) designed by, or under the
supervision of, its principal executive and principal financial officers, and
effected by its board of directors, management, and other personnel, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including that:

18

--------------------------------------------------------------------------------

Table of Contents

(1)           transactions are executed in accordance with management’s general
or specific authorization;


(2)           unauthorized acquisition, use, or disposition of the Parent’s
assets that could have a material effect on the financial statements are
prevented or timely detected;


(3)           transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that its receipts and
expenditures are being made only in accordance with authorizations of the
Parent’s management and board of directors;


(4)           transactions are recorded as necessary to maintain accountability
for assets; and


(5)           the recorded accountability for assets is compared with the
existing assets at reasonable intervals, and appropriate action is taken with
respect to any differences.


(vi)           There is no weakness in any of its Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.


(g)           Obligations to Related Parties.  Except as set forth on Schedule
12(g), neither it nor any of its Subsidiaries has any obligations to their
respective officers, directors, stockholders or employees other than:


(i)             for payment of salary for services rendered and for bonus
payments;


(ii)            reimbursement for reasonable expenses incurred on its or its
Subsidiaries’ behalf;


(iii)           for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by its and its Subsidiaries’ Board of Directors, as
applicable); and


(iv)           obligations listed in its and each of its Subsidiary’s financial
statements or disclosed in any of the Parent’s Exchange Act Filings.


Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1.0%) of such company) which may
compete with it or any of its Subsidiaries.  Except as described above or on
Schedule 12(g), none of its officers, directors or stockholders, or any member
of their immediate families, is, directly or indirectly, interested in any
material contract with it or any of its Subsidiaries and no agreements,
understandings or proposed transactions are contemplated between it or any of
its Subsidiaries and any such Person.  Except as set forth on Schedule 12(g),
neither it nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other Person.

19

--------------------------------------------------------------------------------

Table of Contents

(h)           Changes.  Since the Balance Sheet Date, except as disclosed in any
Exchange Act Filing or in any Schedule to this Agreement or to any of the
Ancillary Agreements, there has not been:


(i)             any change in its or any of its Subsidiaries’ business, assets,
liabilities, condition (financial or otherwise), properties, operations or
prospects, which, individually or in the aggregate, has had, or could reasonably
be expected to have, a Material Adverse Effect;


(ii)            any resignation or termination of any of its or its
Subsidiaries’ officers, key employees or groups of employees;


(iii)           any material change, except in the ordinary course of business,
in its or any of its Subsidiaries’ contingent obligations by way of guaranty,
endorsement, indemnity, warranty or otherwise;


(iv)           any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;


(v)            any waiver by it or any of its Subsidiaries of a valuable right
or of a material debt owed to it;


(vi)           any direct or indirect material loans made by it or any of its
Subsidiaries to any of its or any of its Subsidiaries’ stockholders, employees,
officers or directors, other than advances made in the ordinary course of
business;


(vii)          any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;


(viii)         any declaration or payment of any dividend or other distribution
of its or any of its Subsidiaries’ assets;


(ix)           any labor organization activity related to it or any of its
Subsidiaries;


(x)            any debt, obligation or liability incurred, assumed or guaranteed
by it or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;

20

--------------------------------------------------------------------------------

Table of Contents

(xi)           any sale, assignment, transfer, abandonment or other disposition
of any Intellectual Property or other intangible assets owned by the Company or
any of its Subsidiaries;


(xii)          any change in any material agreement to which it or any of its
Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;


(xiii)         any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or


(xiv)         any arrangement or commitment by it or any of its Subsidiaries to
do any of the acts described in subsection (i) through (xiii) of this Section
12(h).


(i)           Title to Properties and Assets; Liens, Etc.  Except as set forth
on Schedule 12(i), it and each of its Subsidiaries has good and marketable title
to their respective properties and assets (tangible or intangible), and good
title to its leasehold interests, in each case subject to no Lien, other than
Permitted Liens.  All facilities, Equipment, Fixtures, vehicles and other
properties owned, leased or used by it or any of its Subsidiaries are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.  Except as set forth on Schedule 12(i),
it and each of its Subsidiaries is in compliance with all material terms of each
lease to which it is a party or is otherwise bound.


(j)           Intellectual Property.


(i)            Each Company and each of its Subsidiaries owns or possesses
sufficient legal rights to use all Intellectual Property necessary for its
business as now conducted and, to the Company’s knowledge, as presently proposed
to be conducted.  There are no settlements or consents, covenants not to sue,
non-assertion assurances, or releases to which any Company or any of its
Subsidiaries is bound which adversely affects its rights to own or use any
Intellectual Property.


(ii)           To each Company’s knowledge, the conduct of such Company’s and
each of its Subsidiaries’ business as now conducted, and as presently proposed
to be conducted, does not (and will not) result in any infringement or other
violation of the rights of others.


(iii)           Schedule 12(j) (as such schedule may be amended or supplemented
from time to time) sets forth a true and complete list of (A) all registrations
and applications for Intellectual Property owned by each Company or any of its
Subsidiaries filed or issued by any Intellectual Property registry and (B) all
Intellectual Property licenses which are either material to the business of any
Company or any of its Subsidiaries or relate to any material portion of a
Company’s or any of its Subsidiaries’ Inventory, including licenses for standard
software having a replacement value of more than $10,000.  None of such
Intellectual Property licenses are reasonably likely to be construed as an
assignment of the licensed Intellectual Property to such Company or any of its
Subsidiaries.

21

--------------------------------------------------------------------------------

Table of Contents

(iv)           Except as disclosed on Schedule 12(j)(iv), there are no claims
pending or, to best of any Company’s knowledge, threatened and neither any
Company nor any of its Subsidiaries has received any other communications,
alleging that, any Company or any of its Subsidiaries has infringed, diluted,
misappropriated, or otherwise violated any Intellectual Property of any other
person or entity, nor is any Company aware of any basis therefore.


(v)           No Company is aware of any infringement diluted, misappropriated,
or other violation of its Intellectual Property by any other person or entity.


(vi)           No Company nor any of its Subsidiaries utilizes any inventions,
trade secrets or other Intellectual Property of any of its employees, officers
or contractors (or former employees, officers, or contractors) except for
inventions, trade secrets or other Intellectual Property that is owned by a
Company or any of its Subsidiaries as a matter of law or have been rightfully
assigned to a Company or any of its Subsidiaries.


(k)           Compliance with Other Instruments.  Neither it nor any of its
Subsidiaries is in violation or default of (i) any term of its Charter, Bylaws
or Limited Liability Company Agreement, or (B) any provision of any
indebtedness, mortgage, indenture, contract, agreement or instrument to which it
is party or by which it is bound or of any judgment, decree, order or writ,
which violation or default, in the case of this clause (y), has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The execution, delivery and performance of and
compliance with this Agreement and the Ancillary Agreements to which it is a
party, and the issuance of the Notes and the other Securities each pursuant
hereto and thereto, will not, with or without the passage of time or giving of
notice, result in any such material violation, or be in conflict with or
constitute a default under any such term or provision, or result in the creation
of any Lien upon any of its or any of its Subsidiary’s properties or assets
(other than the Liens created by this Agreement and the Ancillary Agreements) or
the suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to it or any of its Subsidiaries,
their businesses or operations or any of their assets or properties.


(l)            Litigation.  Except as set forth on Schedule 12(l), there is no
action, suit, proceeding or investigation pending or, to its knowledge,
currently threatened against it or any of its Subsidiaries that prevents it or
any of its Subsidiaries from entering into this Agreement or the Ancillary
Agreements, or from consummating the transactions contemplated hereby or
thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, or could result in
any change in its or any of its Subsidiaries’ current equity ownership, nor is
it aware that there is any basis to assert any of the foregoing.  Neither it nor
any of its Subsidiaries is a party to or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by it or
any of its Subsidiaries currently pending or which it or any of its Subsidiaries
intends to initiate other than those relating to collection actions in the
ordinary course of its or its Subsidiaries business.


(m)           Tax Returns and Payments.  It and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it.  All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by it and each of its Subsidiaries
on or before the Closing Date, have been paid or will be paid prior to the time
they become delinquent.  Except as set forth on Schedule 12(m), neither it nor
any of its Subsidiaries has been advised:

22

--------------------------------------------------------------------------------

Table of Contents

(i)            that any of its returns, federal, state or other, have been or
are being audited as of the date hereof; or


(ii)           of any adjustment, deficiency, assessment or court decision in
respect of its federal, state or other taxes.


Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.


(n)           Employees.  Except as set forth on Schedule 12(n), neither it nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees.  There is no labor union organizing activity pending or, to its
knowledge, threatened with respect to it or any of its Subsidiaries.  Except as
disclosed in the Exchange Act Filings or on Schedule 12(n), neither it nor any
of its Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement.  To its knowledge, none of its or any of its Subsidiaries’ employees,
nor any consultant with whom it or any of its Subsidiaries has contracted, is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, it or any of its Subsidiaries because of
the nature of the business to be conducted by it or any of its Subsidiaries; and
to its knowledge the continued employment by it and its Subsidiaries of their
present employees, and the performance of its and its Subsidiaries contracts
with its independent contractors, will not result in any such
violation.  Neither it nor any of its Subsidiaries is aware that any of its or
any of its Subsidiaries’ employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency that
would interfere with their duties to it or any of its Subsidiaries.  Neither it
nor any of its Subsidiaries has received any notice alleging that any such
violation has occurred.  Except for employees who have a current effective
employment agreement with it or any of its Subsidiaries, none of its or any of
its Subsidiaries’ employees has been granted the right to continued employment
by it or any of its Subsidiaries or to any material compensation following
termination of employment with it or any of its Subsidiaries.  Except as set
forth on Schedule 12(n), neither it nor any of its Subsidiaries is aware that
any officer, key employee or group of employees intends to terminate his, her or
their employment with it or any of its Subsidiaries, as applicable, nor does it
or any of its Subsidiaries have a present intention to terminate the employment
of any officer, key employee or group of employees.


(o)           Registration Rights and Voting Rights.  Except as set forth on
Schedule 12(o) and except as disclosed in Exchange Act Filings, neither it nor
any of its Subsidiaries is presently under any obligation, and neither it nor
any of its Subsidiaries has granted any rights, to register any of its or any of
its Subsidiaries’ presently outstanding securities or any of its securities that
may hereafter be issued.  Except as set forth on Schedule 12(o) and except as
disclosed in Exchange Act Filings, to its knowledge, none of its or any of its
Subsidiaries’ stockholders has entered into any agreement with respect to its or
any of its Subsidiaries’ voting of equity securities.

23

--------------------------------------------------------------------------------

Table of Contents

(p)           Compliance with Laws; Permits.  Neither it nor any of its
Subsidiaries is in violation of the Sarbanes-Oxley Act of 2002 or any SEC
related regulation or rule or any rule of the Principal Market promulgated
thereunder or any other applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any Ancillary
Agreement and the issuance of any of the Securities, except such as have been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing Date, as will be filed in a timely manner.  It and each
of its Subsidiaries has all material franchises, permits, licenses and any
similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(q)           Environmental and Safety Laws.  There are no pending actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending, or to the knowledge of any Company threatened against or affecting any
Company or any of its Subsidiaries under Environmental Law.  Each Company and
each of its Subsidiaries (i) are and have been in full compliance with
Environmental Law and have no knowledge of any material expenditure that will be
required to maintain such compliance in the future; (ii) have not received any
notice or claim alleging that they are not in full compliance with or otherwise
have liability under Environmental Law; and (iii) have no knowledge of any facts
or circumstances that could reasonably be expected to form the basis of any such
claim.  No Hazardous Materials are present or are used or have been used,
stored, or released by any Company or any of its Subsidiaries, or to their
knowledge by any other Person, at any property currently or formerly owned,
leased or operated by any Company or any of its Subsidiaries or disposed of at
any other location by any Company or any of its Subsidiaries except (i) in
compliance with Environmental Law; and (2) in quantities and under circumstances
that would not require investigation or remediation by any Company or any of its
Subsidiaries.  No Company nor any of its Subsidiaries has assumed by contract or
by operation of law the liabilities arising under Environmental Law of any other
Person.  Each Company and each of its Subsidiaries have provided to Agent all
material reports, audits and assessments in their possession or control
regarding the environmental condition of any property currently or formerly
owned or operated by any Company or any of its Subsidiaries.


(r)           Valid Offering.  Assuming the accuracy of the representations and
warranties of the Lenders contained in this Agreement, the offer and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

24

--------------------------------------------------------------------------------

Table of Contents

(s)           Full Disclosure.  It and each of its Subsidiaries has provided the
Lenders with all information requested by the Lenders in connection with the
Lenders’ decision to enter into this Agreement, including all information each
Company and each of its Subsidiaries believe is reasonably necessary to make
such investment decision.  Neither this Agreement, the Ancillary Agreements nor
the exhibits and schedules hereto and thereto nor any other document, including
without limitation the responses contained in any questionnaire provided to any
Company by the Agent, delivered by it or any of its Subsidiaries to the Agent or
their attorneys or agents in connection herewith or therewith or with the
transactions contemplated hereby or thereby, contain any untrue statement of a
material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Any financial projections and other estimates
provided to the Lenders by it or any of its Subsidiaries were based on its and
its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which it or any of its Subsidiaries, at the date of
the issuance of such projections or estimates, believed to be reasonable.


(t)           Insurance.  It and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which it believes are customary for companies similarly situated to it
and each of its Subsidiaries in the same or similar business.


(u)           SEC Reports and Financial Statements.  Except as set forth on
Schedule 12(u), it and each of its Subsidiaries has filed all proxy statements,
reports and other documents required to be filed by it under the Exchange
Act.  The Parent has furnished the Lenders with copies of:  (i) its Annual
Report on Form 10-KSB for its fiscal years ended October 31, 2007 and October
31, 2006; and (ii) its Quarterly Reports on Form 10-QSB for its fiscal quarters
ended January 31, 2008, July 31, 2007, April 30, 2007 and January 31, 2007, and
the Form 8-K filings which it has made during its fiscal year 2008 to date
(collectively, the “SEC Reports”).  Except as set forth on Schedule 12(u), each
SEC Report was, at the time of its filing, in substantial compliance with the
requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed) and fairly present in all
material respects the financial condition, the results of operations and cash
flows of the Parent and its Subsidiaries, on a Consolidated basis, as of, and
for, the periods presented in each such SEC Report.


(v)           Listing.  The Common Stock is listed or quoted, as applicable, on
the Principal Market and satisfies all requirements for the continuation of such
listing or quotation, as applicable, and the Parent shall do all things
necessary for the continuation of such listing or quotation, as applicable.  The
Parent has not received any notice that its Common Stock will be delisted from,
or no longer quoted on, as applicable, the Principal Market or that its Common
Stock does not meet all requirements for such listing or quotation, as
applicable.

25

--------------------------------------------------------------------------------

Table of Contents

(w)           No Integrated Offering.  Neither it, nor any of its Subsidiaries
nor any of its Affiliates, nor any Person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by it for purposes of the Securities Act which
would prevent it from issuing the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will it or any of its Affiliates or Subsidiaries take any action
or steps that would cause the offering of the Securities to be integrated with
other offerings.


(x)           Stop Transfer.  The Securities are restricted securities as of the
date of this Agreement.  Neither it nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.


(y)           Dilution.  It specifically acknowledges that the Parent’s
obligation to issue the shares of Common Stock upon exercise of the Warrants is
binding upon the Parent and enforceable regardless of the dilution such issuance
may have on the ownership interests of other shareholders of the Parent.


(z)           Patriot Act.  It certifies that, to the best of its knowledge,
neither it nor any of its Subsidiaries has been designated, nor is or shall be
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224.  It hereby acknowledges that each of the Creditor Parties seeks to comply
with all applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, it hereby represents, warrants and covenants
that:  (i) none of the cash or property that it or any of its Subsidiaries will
pay or will contribute to any Creditor Party has been or shall be derived from,
or related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by it or any of its Subsidiaries to any Creditor
Party, to the extent that they are within its or any such Subsidiary’s control
shall cause such Creditor Party to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.  It shall promptly notify the Agent if any
of these representations, warranties and covenants ceases to be true and
accurate regarding it or any of its Subsidiaries.  It shall provide any Creditor
Party with any additional information regarding it and each Subsidiary thereof
that such Creditor Party deems necessary or convenient to ensure compliance with
all applicable laws concerning money laundering and similar activities.  It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, the Creditor Parties may undertake appropriate actions to
ensure compliance with applicable law or regulation, including but not limited
to segregation and/or redemption of any Lender’s investment in it.  It further
understands that the Creditor Parties may release confidential information about
it and its Subsidiaries and, if applicable, any underlying beneficial owners, to
proper authorities if such Creditor Party, in its sole discretion, determines
that it is in the best interests of such Creditor Party in light of relevant
rules and regulations under the laws set forth in subsection (ii) above.

26

--------------------------------------------------------------------------------

Table of Contents

(aa)          Company Name; Locations of Offices, Records and
Collateral.  Schedule 12(aa) sets forth each Company’s name as it appears in
official filings in its jurisdiction of organization, the type of entity of each
Company, the organizational identification number issued by each Company’s
jurisdiction of organization or a statement that no such number has been issued,
each Company’s jurisdiction of organization, and the location of each Company’s
chief executive office, corporate offices, warehouses, other locations of
Collateral and locations where records with respect to Collateral are kept
(including in each case the county of such locations) and, except as set forth
in such Schedule 12(aa), such locations have not changed during the preceding
twelve months.  As of the Closing Date, during the prior five years, except as
set forth in Schedule 12(aa), no Company has been known as or conducted business
in any other name (including trade names).  Each Company has only one
jurisdiction of organization.


(bb)          ERISA.  Based upon the Employee Retirement Income Security Act of
1974 (“ERISA”), and the regulations and published interpretations
thereunder:  (i) neither it nor any of its Subsidiaries has engaged in any
Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Code); (ii) it and each of its Subsidiaries has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of its plans; (iii)
neither it nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither it nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than its or such Subsidiary’s employees; and (v) neither it nor
any of its Subsidiaries has withdrawn, completely or partially, from any
multi-employer pension plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980.


(cc)          Status of Companies.  Unless all of the Obligations are properly
classified as debt for U.S. federal income tax purposes, each Company is a
corporation for U.S. federal income tax purposes.


(dd)         Schedule 12(dd) lists a true and correct description of all
Telecommunications Licenses and Telecommunications Contracts executed by, issued
in the name of, or assigned or transferred to each Company and are in full force
and effect and have been duly and validly executed by, issued in the name of, or
validly assigned to, the applicable Company and true, complete and correct
copies of each Telecommunications License have been delivered to the
Agent.  None of the Telecommunications Licenses is subject to any conditions or
requirements that are not generally imposed by the FCC, applicable State PUC, or
applicable Foreign Regulatory Authority upon holders of such Telecommunications
Licenses.  None of the Telecommunications Contracts contain any material terms
or conditions that are inconsistent with the requirements of Sections 251 and
252 of the Telecommunications Act of 1996, 46 USC Section 151 et seq.  The
Telecommunications Licenses set forth on Schedule 12(dd) are the only material
licenses, permits, authorizations, consents or approvals required from the FCC,
any applicable State PUC, or Foreign Regulatory Authority for the operation of
the telecommunications or communications businesses of the Company as those
businesses are currently conducted.


(ee)          Each Company (i) has duly filed all material reports and other
filings which are required to be filed under the Communications Laws and has
paid all fees due to the FCC, any State PUC or Foreign Regulatory Authority,
including but not limited to the submission of all required FCC Forms 499-A and
Forms 499-Q and the payment of all Universal Service Fund fees, all
Telecommunications Relay Service Fund fees, all North American Numbering Plan
Fund fees, all Local Number Portability Fund fees, all regulatory fees, and all
franchise fees and (ii) is in compliance in all material respects with the
Communications Laws.  All information provided by or on behalf of the Company in
any filing with the FCC, any State PUC or Foreign Regulatory Authority was, at
the time of filing, true, correct and complete in all material respects when
made, and the FCC, applicable State PUC, or Foreign Regulatory Authority has
been notified of any material changes in such information as may be required by
the Communications Laws.

27

--------------------------------------------------------------------------------

Table of Contents

(ff)           Each Company has obtained all the prior consents or
authorizations of, or made all required notices to, the FCC, any State PUC or
Foreign Regulatory Authority, and obtained all prior consents to assign or
transfer all Telecommunications Contracts required for the execution and
delivery of this Agreement and the Ancillary Agreements.


(gg)         Neither execution and delivery of this Agreement nor any Ancillary
Agreement will (i) violate or conflict with the Communications Laws; (ii) result
in or cause a forfeiture, suspension, termination, revocation, impairment,
adverse modification or non-renewal of any of the Telecommunications Licenses or
Telecommunications Contracts.


(hh)         Except with respect to general rulemaking and similar proceedings
relating generally to the telecommunications or communications industries, (i)
there is no adverse judgment, decree or order issued against any Company by the
FCC, any applicable State PUC, or Foreign Regulatory Authority; and (ii) there
are no proceedings or investigations pending or, to the knowledge of any
Company, threatened from or before the FCC, a State PUC, or Foreign Regulatory
Authority naming any Company, its Telecommunications Licenses, or its
Telecommunications Contracts.


13.           Covenants.  Each Company, as applicable, covenants and agrees with
the Creditor Parties as follows:


(a)            Stop-Orders.  The Parent shall advise the Agent, promptly after
it receives notice of issuance by the SEC, any state securities commission or
any other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Parent, or of the suspension of
the qualification of the Common Stock for offering or sale in any jurisdiction,
or the initiation of any proceeding for any such purpose.


(b)            Listing.  The Parent shall promptly secure the listing or
quotation, as applicable, of the shares of Common Stock issuable upon exercise
of the Warrants on the Principal Market upon which shares of Common Stock are
listed or quoted, as applicable, (subject to official notice of issuance) and
shall maintain such listing or quotation, as applicable, so long as any other
shares of Common Stock shall be so listed or quoted, as applicable.  The Parent
shall maintain the listing or quotation, as applicable, of its Common Stock on
the Principal Market, and will comply in all material respects with the Parent’s
reporting, filing and other obligations under the bylaws or rules of the
Financial Industry Regulatory Authority (“FINRA”) and such exchanges, as
applicable.

28

--------------------------------------------------------------------------------

Table of Contents

(c)            Market Regulations.  The Parent shall notify the SEC, NASDAQ,
FINRA and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Lenders and promptly provide copies thereof to the Agent.


(d)            Reporting Requirements.  The Parent shall timely file with the
SEC all reports required to be filed pursuant to the Exchange Act and refrain
from terminating its status as an issuer required by the Exchange Act to file
reports thereunder even if the Exchange Act or the rules or regulations
thereunder would permit such termination.


(e)            Use of Funds.  It shall only use the proceeds of (i) the
Revolving Loans for general working capital purposes, (ii) Term Loan A to fund
the operations of iBroadband Networks, Inc. and iBroadband of Texas, Inc. in
accordance with the terms of the Transition Services Agreement, to refinance
existing indebtedness of the Companies and for general working capital purposes
and (iii) Term Loan B for general working capital purposes.


(f)            Access to Facilities.  It shall, and shall cause each of its
Subsidiaries to, permit any representatives designated by the Agent (or any
successor of the Agent), upon reasonable notice and during normal business
hours, at Company’s expense and accompanied by a representative of Company Agent
(provided that no such prior notice shall be required to be given and no such
representative shall be required to accompany the Agent in the event the Agent
believes such access is necessary to preserve or protect the Collateral or
following the occurrence and during the continuance of an Event of Default), to:


(i)             visit and inspect any of its or any such Subsidiary’s
properties;


(ii)            examine its or any such Subsidiary’s corporate and financial
records (unless such examination is not permitted by federal, state or local law
or by contract) and make copies thereof or extracts therefrom; and


(iii)           discuss its or any such Subsidiary’s affairs, finances and
accounts with its or any such Subsidiary’s directors, officers and Accountants.


Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to the Agent unless the Agent signs
a confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.


(g)           Taxes.  It shall, and shall cause each of its Subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon it and its Subsidiaries’ income, profits, property or business, as
the case may be; provided, however, that any such tax, assessment, charge or
levy need not be paid currently if (x) the validity thereof shall currently and
diligently be contested in good faith by appropriate proceedings, (y) such tax,
assessment, charge or levy shall have no effect on the Lien priority of the
Agent in the Collateral, and (z) if it and/or such Subsidiary, as applicable,
shall have set aside on its and/or such Subsidiary’s books adequate reserves
with respect thereto in accordance with GAAP; and provided, further, that it
shall, and shall cause each of its Subsidiaries to, pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

29

--------------------------------------------------------------------------------

Table of Contents

(h)           Insurance.


(i)             It shall bear the full risk of loss from any loss of any nature
whatsoever with respect to the Collateral and it and each of its Subsidiaries
will, jointly and severally, bear the full risk of loss from any loss of any
nature whatsoever with respect to the assets pledged to the Agent as security
for the Obligations.  Furthermore, it will insure or cause the Collateral to be
insured in the Agent’s name as an additional insured and lender loss payee, as
applicable, with an appropriate loss payable endorsement in form and substance
satisfactory to the Agent, against loss or damage by fire, flood, sprinkler
leakage, theft, burglary, pilferage, loss in transit and other risks customarily
insured against by companies in similar business similarly situated as it and
its Subsidiaries including but not limited to workers compensation, public and
product liability and business interruption, and such other hazards as the Agent
shall specify in amounts and under insurance policies and bonds by insurers
acceptable to the Agent and all premiums thereon shall be paid by such Company
and the policies delivered to the Agent.  If any such Company fails to obtain
the insurance and in such amounts of coverage as otherwise required pursuant to
this Section (h), the Agent may procure such insurance and the cost thereof
shall be promptly reimbursed by the Companies, jointly and severally, and shall
constitute Obligations.


(ii)            No Company’s insurance coverage shall be impaired or invalidated
by any act or neglect of any Company or any of its Subsidiaries and the insurer
will provide the Agent with no less than thirty (30) days notice prior of
cancellation;


(iii)           The Agent, in connection with its status as a lender loss payee,
will be assigned at all times to a first lien position until such time as all
Obligations have been indefeasibly satisfied in full.


(i)           Intellectual Property.  Each Company and each of its Subsidiaries:


(i)            shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to own or use Intellectual Property
including registrations and applications therefore, that are necessary to the
conduct of its business, as now conducted or as presently proposed to be
conducted, and shall not do any act or omit to do any act whereby any of such
Intellectual Property may lapse, or become abandoned, dedicated to the public,
or unenforceable, or the Lien therein in favor of the Agent for the benefit of
the Creditor Parties would be adversely affected;


(ii)            shall report to the Agent (A) the filing of any application to
register a Copyright no later than ten  (10) days after such filing occurs (B)
the  filing of any application to register any other Intellectual Property with
any other Intellectual Property registry, and the issuance thereof, no later
than thirty (30) days after such filing or issuance occurs and, in each case,
shall, simultaneously with such report, deliver to the Agent fully-executed
documents required to acknowledge, confirm, register, record or perfect the Lien
in such Intellectual Property.  In addition, each Company and each of its
Subsidiaries hereby authorize the Agent to modify this Agreement by amending
Schedule 12(j) to include any registrations or applications for Intellectual
Property inadvertently omitted from such Schedule or filed, registered, acquired
by any Company or any of its Subsidiaries after the date hereof and will
cooperate with the Agent in effecting any such amendment to include any new item
of Intellectual Property included in the Collateral;

30

--------------------------------------------------------------------------------

Table of Contents

(iii)           shall, promptly upon the reasonable request of the Agent,
execute and deliver to the Agent any document or instrument required to
acknowledge, confirm, register, record, or perfect the Lien of the Agent in any
part of the Intellectual Property owned by the Company and its Subsidiaries; and


(iv)           shall not sell, assign, transfer, license, grant any option, or
create or suffer to exist any Lien upon or with respect to Intellectual
Property, except for the Liens in favor of the Agent and Permitted Liens.


(j)            Properties.  It shall, and shall cause each of its Subsidiaries
to, keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto; and it
shall, and shall cause each of its Subsidiaries to, at all times comply with
each provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.


(k)           Confidentiality.  No Company will, nor will it permit any of its
Subsidiaries to, disclose, nor will it include in any public announcement, the
name of any Creditor Party, unless expressly agreed to by such Creditor Party or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.  Notwithstanding the foregoing,
(i) each Company may disclose any Creditor Party’s identity and the terms of
this Agreement and the Ancillary Agreements to its current and prospective debt
and equity financing sources and (ii) each Company (and each employee,
representative, or other agent of each Company) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of the transactions contemplated by this
Agreement and the Ancillary Agreements and the agreements referred to therein;
provided, however, that no Company (and no employee, representative or other
agent thereof) shall disclose pursuant to this clause (ii) any other information
that is not relevant to understanding the tax treatment or tax structure of such
transactions (including the identity of any party or any information that could
lead another to determine the identity of any party); and, provided, further,
that no Company shall disclose or permit any of its Subsidiaries to disclose any
information to the extent that such disclosure could reasonably be expected to
result in a violation of any U.S. federal or state securities law or similar law
of another jurisdiction.

31

--------------------------------------------------------------------------------

Table of Contents

(l)            Required Approvals.  It shall not, and shall not permit any of
its Subsidiaries to, without the prior written consent of the Agent, (i) create,
incur, assume or suffer to exist any indebtedness (exclusive of trade debt)
whether secured or unsecured other than each Company’s indebtedness to the
Creditor Parties and as set forth on Schedule 13(l)(i) attached hereto and made
a part hereof; (ii) cancel any debt owing to it in excess of $50,000 in the
aggregate during any twelve (12) month period; (iii) assume, guarantee, endorse
or otherwise become directly or contingently liable in connection with any
obligations of any other Person, except the endorsement of negotiable
instruments by it or its Subsidiaries for deposit or collection or similar
transactions in the ordinary course of business; (iv) directly or indirectly
declare, pay or make any dividend or distribution on any class of its Stock or
apply any of its funds, property or assets to the purchase, redemption or other
retirement of any of its or its Subsidiaries’ Stock, or issue any preferred
stock; (v) purchase or hold beneficially any Stock or other securities or
evidences of indebtedness of, make or permit to exist any loans or advances to,
or make any investment or acquire any interest whatsoever in, any other Person,
including any partnership or joint venture, except (A) travel advances, (B)
loans to its and its Subsidiaries’ officers and employees not exceeding at any
one time an aggregate of $25,000, and (C) loans to its existing Subsidiaries so
long as such Subsidiaries are designated as either a co-borrower hereunder or
has entered into such guaranty and security documentation required by the Agent,
including, without limitation, to grant to the Agent a first priority perfected
security interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Schedule 12(b) unless
such new Subsidiary is a wholly-owned Subsidiary and is designated by the Agent
as either a co-borrower or guarantor hereunder and such Subsidiary shall have
entered into all such documentation required by the Agent, including, without
limitation, to grant to the Agent a first priority perfected security interest
in substantially all of such Subsidiary’s assets to secure the Obligations;
(vii) directly or indirectly, prepay any indebtedness (other than to the Agent
and in the ordinary course of business), or repurchase, redeem, retire or
otherwise acquire any indebtedness (other than to the Agent and in the ordinary
course of business) except to make scheduled payments of principal and interest
thereof; (viii) enter into any merger, consolidation or other reorganization
with or into any other Person or acquire all or a portion of the assets or Stock
of any Person or permit any other Person to consolidate with or merge with it,
unless (A) such Company is the surviving entity of such merger or consolidation,
(B) no Event of Default shall exist immediately prior to and after giving effect
to such merger or consolidation, (C) such Company shall have provided the Agent
copies of all documentation relating to such merger or consolidation and (D)
such Company shall have provided the Agent with at least thirty (30) days’ prior
written notice of such merger or consolidation; (ix) materially change the
nature of the business in which it is presently engaged; (x) become subject to
(including, without limitation, by way of amendment to or modification of) any
agreement or instrument which by its terms would (under any circumstances)
restrict its or any of its Subsidiaries’ right to perform the provisions of this
Agreement or any of the Ancillary Agreements; (xi) change its fiscal year or
make any changes in accounting treatment and reporting practices without prior
written notice to the Agent except as required by GAAP or in the tax reporting
treatment or except as required by law; (xii) enter into any transaction with
any employee, director or Affiliate, except in the ordinary course on
arms-length terms; (xiii) bill Accounts under any name except the present name
of such Company; (xiv) sell, lease, transfer or otherwise dispose of any of its
properties or assets, or any of the properties or assets of its Subsidiaries,
except for (A) sales, leases, transfer or dispositions by any Company to any
other Company, (B) the sale of Inventory in the ordinary course of business and
(C) the disposition or transfer in the ordinary course of business during any
fiscal year of obsolete and worn-out Equipment and only to the extent that (x)
prior to the occurrence of an Event of Default, the proceeds of any such
disposition are used to acquire replacement Equipment which is subject to the
Agent’s first priority security interest or are used to repay Loans or to pay
general corporate expenses, or (y) following the occurrence of an Event of
Default which continues to exist, the proceeds of which are remitted to the
Agent to be held as cash collateral for the Obligations; (xv) make any payment
or distribution in respect of any subordinated indebtedness of any Company or
any of its Subsidiaries in violation of any subordination or other agreement
made in favor of any Creditor Party; (xvi) make any optional payment or
prepayment on or redemption (including, without limitation, by making payments
to a sinking fund or analogous fund) or repurchase of any indebtedness for
borrowed money other than the Obligations; (xvii) permit Dial Thru International
to, at any time, have any domestic assets of any kind; or (xviii) permit Canmax
or DTI, at any time, to have any assets.

32

--------------------------------------------------------------------------------

Table of Contents

(m)           Reissuance of Securities.  The Parent shall reissue certificates
representing the Securities without the legends set forth in Section 41 below at
such time as:


(i)            the holder thereof is permitted to dispose of such Securities
pursuant to Rule 144(b)(1)(i) under the Securities Act; or


(ii)           upon resale subject to an effective registration statement after
such Securities are registered under the Securities Act.


The Parent agrees to cooperate with the Lenders in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from the Lenders and broker, if any.


(n)           Opinion.  On the Closing Date, it shall deliver to the Creditor
Parties an opinion acceptable to the Agent from each Company’s legal
counsel.  Each Company will provide, at the Companies’ joint and several
expense, such other legal opinions in the future as are reasonably necessary for
the exercise of the Warrants.


(o)           Legal Name, etc.  It shall not, without providing the Agent with
30 days prior written notice, change (i) its name as it appears in the official
filings in its jurisdiction of  organization, (ii) the type of legal entity it
is, (iii) its organization identification number, if any, issued by its
jurisdiction of organization, (iv) its jurisdiction of organization or (v) amend
its certificate of incorporation, by-laws or other organizational document.


(p)           Compliance with Laws.  The operation of each of its and each of
its Subsidiaries’ business is and shall continue to be in compliance in all
material respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health and safety and environmental matters.


(q)           Notices.  It and each of its Subsidiaries shall promptly inform
the Agent in writing of:  (i) the commencement of all proceedings and
investigations by or before and/or the receipt of any notices from, any
governmental or nongovernmental body and all actions and proceedings in any
court or before any arbitrator against or in any way concerning any event which
could reasonably be expected to have singly or in the aggregate, a Material
Adverse Effect; (ii) any change which has had, or could reasonably be expected
to have, a Material Adverse Effect; (iii) any Event of Default or Default; and
(iv) any default or any event which with the passage of time or giving of notice
or both would constitute a default under any agreement for the payment of money
to which it or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries or any of its or any such Subsidiary’s properties may be bound the
breach of which would have a Material Adverse Effect.

33

--------------------------------------------------------------------------------

Table of Contents

(r)            Margin Stock.  It shall not permit any of the proceeds of the
Loans made hereunder to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.


(s)            Offering Restrictions.  Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to its
employees or directors, neither it nor any of its Subsidiaries shall, prior to
the full repayment of the Notes (together with all accrued and unpaid interest
and fees related thereto) and termination of this Agreement, (i) enter into any
equity line of credit agreement or similar agreement with a floorless pricing
feature or (ii) issue, or enter into any agreement to issue, any securities with
a floorless variable/floating conversion and/or pricing feature which are or
could be (by conversion or registration) free-trading securities (i.e.  common
stock subject to a registration statement).


(t)            Authorization and Reservation of Shares.  The Parent shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the Warrants.


(u)           FIRPTA.  Neither it, nor any of its Subsidiaries, is a “United
States real property holding corporation” as such term is defined in Section
897(c)(2) of the Code and Treasury Regulation Section 1.897-2 promulgated
thereunder, and it and each of its Subsidiaries shall at no time take any action
or otherwise acquire any interest in any asset or property to the extent the
effect of which shall cause it and/or such Subsidiary, as the case may be, to be
a “United States real property holding corporation” as such term is defined in
Section 897(c)(2) of the Code and Treasury Regulation Section 1.897-2
promulgated thereunder.


(v)           Investor Relations/Public Relations.  The Parent hereby agrees to
incorporate into its annual budget an amount of funds necessary to maintain a
comprehensive investor relations and public relations program (an “IR/PR
Program”), which IR/PR Program shall incorporate elements customarily utilized
by companies of similar size and in a similar industry as the Parent and its
Subsidiaries.


(w)           Prohibition of Amendments to Subordinated Debt Documentation.  It
shall not, without the prior written consent of the Agent, amend, modify or in
any way alter the terms of any of the Subordinated Debt Documentation, except to
the extent expressly permitted by the terms of the applicable Subordination
Agreement.


(x)           Prohibition of Grant of Collateral for Subordinated Debt
Documentation.  It shall not, without the prior written consent of the Agent,
grant or permit any of its Subsidiaries to grant to any Person any Collateral of
such Company or any collateral of any of its Subsidiaries as security for any
obligation arising under the Subordinated Debt Documentation, except to the
extent expressly permitted by the terms of the applicable Subordination
Agreement.

34

--------------------------------------------------------------------------------

Table of Contents

(y)           Prohibitions of Payment Under Subordinated Debt
Documentation.  Neither it nor any of its Subsidiaries shall, without the prior
written consent of the Agent, make any payments in respect of the indebtedness
evidenced by the Subordinated Debt Documentation, except to the extent expressly
permitted by the terms of the applicable Subordination Agreement.


(z)           Financing Right of First Refusal.


(i)            Each Company hereby grants to the Lenders a right of first
refusal to arrange any Additional Financing (as defined below) to be issued by
any Company and/or any of its Subsidiaries (the “Additional Financing Parties”),
subject to the following terms and conditions.  From and after the date hereof,
prior to the incurrence of any additional indebtedness and/or the sale or
issuance of any equity interests of the Additional Financing Parties (an
“Additional Financing”), Company Agent shall notify the Agent of such Additional
Financing.  In connection therewith, Company Agent shall submit a fully executed
term sheet (a “Proposed Term Sheet”) to the Agent setting forth the terms,
conditions and pricing of any such Additional Financing (such financing to be
negotiated on “arm’s length” terms and the terms thereof to be negotiated in
good faith) proposed to be entered into by the Additional Financing
Parties.  The Lenders shall have the right, but not the obligation, to deliver
to Company Agent their own proposed term sheet (the “Lender Term Sheet”) setting
forth the terms and conditions upon one or more of the Lenders would be willing
to provide such Additional Financing to the Additional Financing Parties.  The
Lender Term Sheet shall contain terms no less favorable to the Additional
Financing Parties than those outlined in Proposed Term Sheet.  The Agent shall
deliver to Company Agent the Lender Term Sheet within ten Business Days of
receipt of each such Proposed Term Sheet.  If the provisions of the Lender Term
Sheet are at least as favorable to the Additional Financing Parties as the
provisions of the Proposed Term Sheet, the Additional Financing Parties shall
enter into and consummate the Additional Financing transaction outlined in the
Lender Term Sheet.


(ii)            It shall not, and shall not permit its Subsidiaries to, agree,
directly or indirectly, to any restriction with any Person which limits the
ability of any Creditor Party to arrange for the consummation of an Additional
Financing with it or any of its Subsidiaries.


(aa)          Board Observation Rights.  Until such time as all Obligations have
been indefeasibly paid in full, the Creditor Parties will be entitled to the
following board observation rights (“Board Observation Rights”):  each Company
shall permit one representative of the Creditor Parties to attend all meetings
of the board of directors of such Company (the “Board of Directors”) in a
non-voting observer capacity, which observation right shall include the ability
to observe discussions of the Board of Directors, and shall provide such
representative with copies of all notices, minutes, written consents, and other
materials that it provides to members of the Board of Directors, at the time it
provides them to such members.  The observation right may be exercised in person
or via telephone or videophone participation.  Each Creditor Party agrees, on
behalf of itself and any representative exercising the observation rights set
forth herein, that so long as it shall exercise its observation right (i) it
shall hold in strict confidence pursuant to a confidentiality and non-disclosure
agreement (in form and substance satisfactory to each Creditor Party) all
information and materials that it may receive or be given access to in
connection with meetings of the Board of Directors and to act in a fiduciary
manner with respect to all information so provided (provided that this shall not
limit its ability to discuss such matters with its officers, directors or legal
counsel, as necessary), and (ii) the Board of Directors may withhold from it
certain information or material furnished or made available to the Board of
Directors or exclude it from certain confidential “closed sessions” of the Board
of Directors if the furnishing or availability of such information or material
or its presence at such “closed sessions” would jeopardize such Company’s
attorney-client privilege or if the Board of Directors otherwise reasonably so
requires.  The Board Observation Rights set forth in this Section shall
automatically terminate and be of no further force or effect upon the
indefeasibly payment in full of all Obligations.

35

--------------------------------------------------------------------------------

Table of Contents

(bb)          Communications Regulatory Matters.  Each Company, as applicable,
shall (i) timely file all material reports and other filings which are required
to be filed under the Communications Laws and pay all fees due to the FCC, any
State PUC or Foreign Regulatory Authority, including but not limited to the
submission of all required FCC Forms 499-A and Forms 499-Q and the payment of
all Universal Service Fund fees, all Telecommunications Relay Service Fund fees,
all North American Numbering Plan Fund fees, all Local Number Portability Fund
fees, all regulatory and other related  fees and taxes; (ii) maintain in full
force and effect all material Telecommunications Contracts;  and (iii) operate
its businesses in compliance with the Communications Laws.


(cc)          Subsidiaries.  No later than October 31, 2008, the Parent shall
deliver to the Agent evidence that DTI has been dissolved.


(dd)          FCC Approval and SPCOA License.  No later than April 10, 2008,
Rapid Link or an Eligible Subsidiary shall have submitted an application to the
State PUC of Texas for a SPCOA and to the FCC for the FCC Approval.


(ee)          Notices to Customers.  No later than five (5) Business Days
following the Parent’s or an Eligible Subsidiary’s receipt of the SPCOA and the
FCC placing the Section 214 application for public notice, the Parent or such
Eligible Subsidiary shall send the Customers Notices.


(ff)           Interconnection Agreement.  No later than five (5) Business Days
following the Closing Date, the Parent or an Eligible Subsidiary shall enter
into negotiations for an Interconnection Agreement or an assignment of the
Embarq Agreement and shall continue to use its best efforts to obtains such
agreement or assignment.


(gg)          Secured Party Sale.  No later than three (3) Business Days
following the satisfaction of the Secured Party Sale Conditions, the Parent or
an Eligible Subsidiary shall consummate the Secured Party Sale Transaction,
except to the extent the Secured Party Sale Lenders have accepted a higher and
better offer pursuant to Section 15(j).


14.           Further Assurances.  At any time and from time to time, upon the
written request of the Agent and at the sole expense of Companies, each Company
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as the Agent may request (a) to
obtain the full benefits of this Agreement and the Ancillary Agreements, (b) to
protect, preserve, perfect and maintain the Agent’s rights in the Collateral and
under this Agreement or any Ancillary Agreement, and/or (c) to enable the Agent
to exercise all or any of the rights and powers herein granted or any Ancillary
Agreement.

36

--------------------------------------------------------------------------------

Table of Contents

15.           Representations, Warranties and Covenants of Lenders.  Each
Lender, severally and not jointly, hereby represents, warrants and covenants to
each Company as follows:


(a)            Requisite Power and Authority.  Such Lender has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Ancillary Agreements and to carry out their
provisions.  All corporate action on such Lenders’ part required for the lawful
execution and delivery of this Agreement and the Ancillary Agreements have been
or will be effectively taken prior to the Closing Date.  Upon their execution
and delivery, this Agreement and the Ancillary Agreements shall be valid and
binding obligations of such Lender, enforceable in accordance with their terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, and (ii) as limited by general principles of equity that
restrict the availability of equitable and legal remedies.


(b)            Investment Representations.  Such Lender understands that the
Securities are being offered pursuant to an exemption from registration
contained in the Securities Act based in part upon such Lenders’ representations
contained in this Agreement, including, without limitation, that such Lender is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.  Such Lender has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Notes to be issued to it under this Agreement and the Securities
acquired by it upon the exercise of the Warrants.


(c)            Lender Bears Economic Risk.  Such Lender has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Parent so that it is capable of
evaluating the merits and risks of its investment in the Parent and has the
capacity to protect its own interests.  Such Lender must bear the economic risk
of this investment until the Securities are sold pursuant to (i) an effective
registration statement under the Securities Act, or (ii) an exemption from
registration is available.


(d)            Investment for Own Account.  The Securities are being issued to
such Lender for its own account for investment only, and not as a nominee or
agent and not with a view towards or for resale in connection with their
distribution.


(e)            Lender Can Protect Its Interest.  Such Lender represents that by
reason of its, or of its management’s, business and financial experience, such
Lender has the capacity to evaluate the merits and risks of its investment in
the Notes, and the Securities and to protect its own interests in connection
with the transactions contemplated in this Agreement, and the Ancillary
Agreements.  Further, such Lender is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement
or the Ancillary Agreements.

37

--------------------------------------------------------------------------------

Table of Contents

(f)            Accredited Investor.  Such Lender represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.


(g)           Shorting.  Neither such Lender nor any of its Affiliates or
investment partners has, will, or will cause any Person, to directly engage in
“short sales” of the Parent’s Common Stock as long as any amounts under the
Notes shall remain outstanding.


(h)           Patriot Act.  Such Lender certifies that, to the best of such
Lender’s knowledge, such Lender has not been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order
13224.  Such Lender seeks to comply with all applicable laws concerning money
laundering and related activities.  In furtherance of those efforts, such Lender
hereby represents, warrants and covenants that:  (i) none of the cash or
property that such Lender will use to make the Loans has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no disbursement by such Lender to any Company to the extent
within such Lender’s control, shall cause such Lender to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001.  Such Lender shall promptly
notify the Company Agent if any of these representations ceases to be true and
accurate regarding such Lender.  Such Lender agrees to provide each Company any
additional information regarding such Lender that each Company deems necessary
or convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities.  Such Lender understands and agrees that if
at any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, such Lender may undertake appropriate
actions to ensure compliance with applicable law or regulation, including but
not limited to segregation and/or redemption of such Lender’s investment in the
Parent.  Such Lender further understands that the Parent may release information
about such Lender and, if applicable, any underlying beneficial owners, to
proper authorities if the Parent, in its sole discretion, determines that it is
in the best interests of the Parent in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.


(i)            Limitation on Acquisition of Common Stock.  Notwithstanding
anything to the contrary contained in this Agreement, any Ancillary Agreement,
or any document, instrument or agreement entered into in connection with any
other transaction entered into by and between such Lender and any Company
(and/or Subsidiaries or Affiliates of any Company), such Lender (and/or
Subsidiaries or Affiliates of such Lender) shall not acquire stock in the Parent
(including, without limitation, pursuant to a contract to purchase, by
exercising an option or warrant, by converting any other security or instrument,
by acquiring or exercising any other right to acquire, shares of stock or other
security convertible into shares of stock in the Parent, or otherwise, and such
options, warrants, conversion or other rights shall not be exercisable) to the
extent such stock acquisition would cause any interest (including any original
issue discount) payable by any Company to a Non-U.S. Lender not to qualify as
portfolio interest, within the meaning of Section 871(h)(2) or Section 881(c)(2)
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”) by reason of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, as applicable, taking
into account the constructive ownership rules under Section 871(h)(3)(C) of the
Code (the “Stock Acquisition Limitation”).  The Stock Acquisition Limitation
shall automatically become null and void with respect to a Lender, without any
notice to any Company, on and after the first date upon which such Lender and
each of its Affiliates which qualify as a Non-U.S. Lender no longer owns any
indebtedness (including, without limitation, principal, interest, fees and
charges) of any Company.

38

--------------------------------------------------------------------------------

Table of Contents

(j)            Secured Party Sale Transaction.  Upon satisfaction of the Term
Loan B Conditions and the Revolving Commitment Conditions and provided that the
Secured Party Sale Lenders shall not have received and accepted a written offer
to purchase the assets which are the subject of the Secured Party Sale
Transaction through a private foreclosure sale that the Secured Party Sale
Lenders determine to be higher and better offer than the offer proposed by the
Companies with respect thereto, the Secured Party Sale Lenders in accordance
with the terms of the Secured Party Bill of Sale.  If the Secured Party Sale
Lenders receive a written offer from a good faith purchaser to purchase the
assets which are the subject to the Secured Party Sale Transaction that the
Secured Party Sale Lenders reasonably determine to be a higher and better offer
than the purchase of such by Telenational, the Agent shall notify the Parent of
such offer and deliver a copy of such offer to the Parent within three (3)
Business Days of the Secured Party Sale Lenders’ receipt of such offer.  If the
Parent delivers to the Agent, within three (3) Business Days of the Parent’s
receipt of such offer, the Parent’s written commitment modifying the terms of
its offer equal or exceed the terms of such offer (without modifying any other
terms of this Agreement), then the Secured Party Sale Lenders shall proceed with
the Secured party Sale Transaction as so amended by such written commitment.  If
the Parent does not deliver to the Agent the Parent’s written commitment as
provided above within three (3) Business Days of its receipt of such offer, then
the Secured Party Lenders may, at their election, sell the assets which are the
subject to the Secured Party Sale Transaction to such good faith purchaser.  In
the event that the Secured Party Lenders sell the assets to a good faith
purchaser pursuant to a higher better offer, the Secured Party Lenders agree to
reduce the principal amount of Term Loan A by an amount equal to $300,000 plus
the Capital Expenditure Amount; provided that the Parent or an Eligible
Subsidiary shall have provided evidence to the Agent that it has made all
payments due and owing under the Embarq Agreement.


16.           Confidentiality.  Each Lender covenants and agrees with each
Company that such Lender will not disclose, and will not include in any public
announcement, the name of such Company, unless expressly agreed to by such
Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.  Notwithstanding
the foregoing, (i) such Lender shall be permitted to discuss, distribute or
otherwise transfer any non-public information of each Company and its
Subsidiaries in such Lender’s possession now or in the future to (x) its
employees, agents, counsel, professional consultants and accountants who, in
each such case, have a specific need to know such information and (y) potential
or actual (A) direct or indirect investors in such Lender and (B) any assignees
or transferees of all or a portion of the Obligations, to the extent that such
investor or assignee or transferee enters into a confidentiality agreement for
such benefit of each Company in such form as may be necessary to addresses such
Company’s Regulation FD requirements; (ii) such Lender (and each employee,
representative, or other agent of such Lender) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and any facts that
may be relevant to the tax structure of the transactions contemplated by this
Agreement and the Ancillary Agreements and the agreements referred to therein;
provided, however, that no Lender (and no employee, representative or other
agent thereof) shall disclose pursuant to this clause (ii) any other information
that is not relevant to understanding the tax treatment or tax structure of such
transactions (including the identity of any party or any information that could
lead another to determine the identity of any party); and (iii) the Agent or any
Affiliate thereof shall be entitled to post on its website a summary of the
transactions contemplated by this Agreement, including the names of one or more
of the Companies and each of their Subsidiaries.

39

--------------------------------------------------------------------------------

Table of Contents

17.           Power of Attorney.  Each Company hereby appoints the Agent, or any
other Person whom the Agent may designate as such Company’s attorney, with power
to:  (a)(i) execute any security related documentation on such Company’s behalf
and to supply any omitted information and correct patent errors in any documents
executed by such Company or on such Company’s behalf; (ii) to file financing
statements and other evidence of Liens granted hereunder against such Company
covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); (iii) sign such Company’s name on any invoice or
bill of lading relating to any Accounts, drafts against Account Debtors,
schedules and assignments of Accounts, notices of assignment, financing
statements and other evidence of the Agent’s granted hereunder and other public
records, verifications of Account and notices to or from Account Debtors; (iv)
in the case of any Intellectual Property, the Agent may execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Agent may request to evidence the Agent’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby; (v) to do all other things the Agent deems
necessary to carry out the terms of Section 6 of this Security Agreement and (b)
upon the occurrence and during the continuance of an Event of Default; (i)
endorse such Company’s name on any checks, notes, acceptances, money orders,
drafts or other forms of payment or security that may come into the Agent’s
possession; (ii) verify the validity, amount or any other matter relating to any
Account by mail, telephone, telegraph or otherwise with Account Debtors; (iii)
do all other things necessary to carry out this Agreement, any Ancillary
Agreement and all related documents; and (iv) notify the post office authorities
to change the address for delivery of such Company’s mail to an address
designated by the Agent, and to receive, open and dispose of all mail addressed
to such Company.  Each Company hereby ratifies and approves all acts of the
attorney.  Neither the Agent, nor the attorney will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law, except for
gross negligence or willful misconduct.  This power, being coupled with an
interest, is irrevocable so long as the Agent has a security interest and until
the Obligations have been fully satisfied.


18.           Term of Agreement.  Each Lender’s agreement to make Loans and
extend financial accommodations under and in accordance with the terms of this
Agreement or any Ancillary Agreement shall continue in full force and effect
until the expiration of the Term.  The Agent may, following the occurrence of an
Event of Default, terminate this Agreement.  The termination of the Agreement
shall not affect any of the Agent’s or any Lender’s rights hereunder or any
Ancillary Agreement and the provisions hereof and thereof shall continue to be
fully operative until all transactions entered into, rights or interests created
and the Obligations have been irrevocably disposed of, concluded or
liquidated.  Notwithstanding the foregoing, the Agent shall release its security
interests at any time after thirty (30) days notice upon irrevocable payment to
it of all Obligations if each Company shall have provided the Agent and each
Lender with an executed release of any and all claims which such Company may
have or thereafter have under this Agreement and all Ancillary Agreements.

40

--------------------------------------------------------------------------------

Table of Contents

19.           Termination of Lien.  The Liens and rights granted to the Agent
hereunder and any Ancillary Agreements and the financing statements filed in
connection herewith or therewith shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that any Company’s
account may from time to time be temporarily in a zero or credit position, until
all of the Obligations have been indefeasibly paid or performed in full and this
Agreement has been terminated in accordance with the terms of this
Agreement.  The Agent shall not be required to send termination statements or
other evidence of the release of the Lien granted hereunder to any Company, or
to file them with any filing office, unless and until this Agreement and the
Ancillary Agreements shall have been terminated in accordance with their terms
and all Obligations indefeasibly paid in full in immediately available funds.


20.           Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default”:


(a)            failure to make payment of any of the Obligations when required
hereunder, and, in any such case, such failure shall continue for a period of
three (3) days following the date upon which any such payment was due;


(b)            failure by any Company or any of its Subsidiaries to pay any
taxes when due unless such taxes are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided on such Company’s and/or such Subsidiary’s books;


(c)            failure to perform under, and/or committing any breach of, in any
material respect, this Agreement or any covenant contained herein, which failure
or breach shall continue without remedy for a period of fifteen (15) days after
the occurrence thereof;


(d)           any representation, warranty or statement made by any Company or
any of its Subsidiaries hereunder, in any Ancillary Agreement, any certificate,
statement or document delivered pursuant to the terms hereof, or in connection
with the transactions contemplated by this Agreement should prove to be false or
misleading in any material respect on the date as of which made or deemed made;


(e)            the occurrence of any default (or similar term) in the observance
or performance of any other agreement or condition relating to any indebtedness
or contingent obligation of any Company or any of its Subsidiaries (including,
without limitation, the indebtedness evidenced by the Subordinated Debt
Documentation) beyond the period of grace (if any), the effect of which default
is to cause, or permit the holder or holders of such indebtedness or beneficiary
or beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;


(f)            attachments or levies in excess of $75,000 in the aggregate are
made upon any Company’s assets or a judgment is rendered against any Company’s
property involving a liability of more than $50,000 which shall not have been
vacated, discharged, stayed or bonded within thirty (30) days from the entry
thereof;

41

--------------------------------------------------------------------------------

Table of Contents

(g)           any change in any Company’s or any of its Subsidiary’s condition
or affairs (financial or otherwise) which in the Agent’s reasonable, good faith
opinion, could reasonably be expected to have a Material Adverse Effect;


(h)           any Lien created hereunder or under any Ancillary Agreement for
any reason ceases to be or is not a valid and perfected Lien having a first
priority interest;


(i)            any Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to without challenge within ten (10) days of
the filing thereof, or failure to have dismissed within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;


(j)            any Company or any of its Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or except
to the extent permitted under this Agreement, cease operations of its present
business;


(k)           any Company or any of its Subsidiaries directly or indirectly
sells, assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;


(l)            any “Person” or “group” (as such terms are defined in Sections
13(d) and 14(d) of the Exchange Act, as in effect on the date hereof), other
than a Lender, APEX Acquisitions or John Jenkins, is or becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of 35% or more on a fully diluted basis of the then
outstanding voting equity interest of the Parent,  (ii) the Board of Directors
of the Parent shall cease to consist of a majority of the Board of Directors of
the Parent on the date hereof (or directors appointed by a majority of the board
of directors in effect immediately prior to such appointment) or (iii) the
Parent or any of its Subsidiaries merges or consolidates with, or sells all or
substantially all of its assets to, any other person or entity;


(m)           the indictment or threatened indictment of any Company or any of
its Subsidiaries or any executive officer of any Company or any of its
Subsidiaries under any criminal statute, or commencement or threatened
commencement of criminal or civil proceeding against any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of any Company or any of its
Subsidiaries;


(n)           an Event of Default shall occur under and as defined in any Note
or in any other Ancillary Agreement;


(o)           any Company or any of its Subsidiaries shall breach any term or
provision of any Ancillary Agreement to which it is a party (including, without
limitation, Section 7(e) of the Registration Rights Agreement), in any material
respect which breach is not cured within any applicable cure or grace period
provided in respect thereof (if any);

42

--------------------------------------------------------------------------------

Table of Contents

(p)           any Company or any of its Subsidiaries attempts to terminate,
challenges the validity of, or its liability under this Agreement or any
Ancillary Agreement, or any proceeding shall be brought to challenge the
validity, binding effect of any Ancillary Agreement or any Ancillary Agreement
ceases to be a valid, binding and enforceable obligation of such Company or any
of its Subsidiaries (to the extent such Persons are a party thereto);


(q)           an SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Parent shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice;


(r)            the Parent’s failure to deliver Common Stock to any Lender
pursuant to and in the form required by the Warrants and this Agreement, if such
failure to deliver Common Stock shall not be cured within two (2) Business Days
or any Company is required to issue a replacement Note to any Lender and such
Company shall fail to deliver such replacement Note within seven (7) Business
Days;


(s)           any Company, or any of its Subsidiaries shall take or participate
in any action which would be prohibited under the provisions of any
Subordination Agreement or make any payment on the indebtedness evidenced by the
Subordinated Debt Documentation to a Subordinated Lender that was not entitled
to receive such payments under the applicable Subordination Agreement;


(t)            the Texas Public Utility Commission shall deny Telenational
authorization to operate and provide competitive local exchange services within
the State of Texas; or


(u)           failure of the Secured Party Sale Conditions to be satisfied on or
prior to September 30, 2008, provided, however, such failure shall not
constitute an Event of Default if (i) the Secured Party Sale Lenders, prior to
September 30, 2008, accept a higher and better offer for the assets subject of
the Secured Party Sale Transaction in accordance with Section 15(j) hereof, (ii)
the assets of iBroadband Networks, Inc. and iBroadband of Texas, Inc. are the
subject of a bankruptcy proceeding or (iii) any party claiming a interest in the
assets of iBroadband Networks, Inc. or iBroadband of Texas, Inc. shall have
taken legal action which prohibits or stays the consummation of the Secured
Party Sale Transaction..

43

--------------------------------------------------------------------------------

Table of Contents

21.           Remedies.  Following the occurrence of an Event of Default, the
Agent shall have the right to demand repayment in full of all Obligations,
whether or not otherwise due.  Until all Obligations have been fully and
indefeasibly satisfied, the Agent shall retain its Lien in all Collateral.  The
Agent shall have, in addition to all other rights provided herein and in each
Ancillary Agreement, the rights and remedies of a secured party under the UCC,
and under other applicable law, all other legal and equitable rights to which
the Agent may be entitled, including the right to take immediate possession of
the Collateral, to require each Company to assemble the Collateral, at
Companies’ joint and several expense, and to make it available to the Agent at a
place designated by the Agent which is reasonably convenient to both parties and
to enter any of the premises of any Company or wherever the Collateral shall be
located, with or without force or process of law, and to keep and store the same
on said premises until sold (and if said premises be the property of any
Company, such Company agrees not to charge the Agent or any Lender for storage
thereof), and the right to apply for the appointment of a receiver for such
Company’s property.  Further, the Agent may, at any time or times after the
occurrence of an Event of Default, sell and deliver all Collateral held by or
for the Agent at public or private sale for cash, upon credit or otherwise, at
such prices and upon such terms as the Agent, in its sole discretion, deems
advisable or the Agent may otherwise recover upon the Collateral in any
commercially reasonable manner as the Agent, in its sole discretion, deems
advisable.  The requirement of reasonable notice shall be met if such notice is
mailed postage prepaid to Company Agent at Company Agent’s address as shown in
the Agent’s records, at least ten (10) days before the time of the event of
which notice is being given.  The Agent may be the purchaser at any sale, if it
is public.  In connection with the exercise of the foregoing remedies, and not
without limitation of any remedies with respect to Intellectual Property
Collateral, the Agent may exercise the rights and license granted under Section
12(j) hereof.  The proceeds of sale shall be applied first to all costs and
expenses of sale, including attorneys’ fees, and second to the payment (in
whatever order the Agent elects) of all Obligations.  After the indefeasible
payment and satisfaction in full of all of the Obligations, and after the
payment by the Agent of any other amount required by any provision of law,
including Section 9-608(a)(1) of the UCC (but only after the Agent has received
what the Agent considers reasonable proof of a subordinate party’s security
interest), the surplus, if any, shall be paid to Company Agent (for the benefit
of the applicable Companies) or its representatives or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.  The Companies shall remain jointly and severally liable to the
Creditor Parties for any deficiency.  Each Company and the Creditor Parties
acknowledge that the actual damages that would be incurred by the Lenders after
the occurrence of an Event of Default would be difficult to quantify and that
such Company and the Creditor Parties have agreed that the fees and obligations
set forth in this Section and in this Agreement would constitute fair and
appropriate liquidated damages in the event of any such termination.  The
parties hereto each hereby agree that the exercise by any party hereto of any
right granted to it or the exercise by any party hereto of any remedy available
to it (including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or a notice of default), in each case, hereunder or under
any Ancillary Agreement shall not constitute confidential information and no
party shall have any duty to the other party to maintain such information as
confidential.  Notwithstanding anything herein to the contrary, to the extent
this Agreement purports to require Company to grant to Agent a Lien on any of
the Telecommunications Licenses for the benefit of the Creditor Parties, then
the Agent shall only have a Lien on such Telecommunications Licenses at such
times and to the extent that a Lien on such Telecommunications Licenses is
permitted under the Communications Laws, but the Agent shall have a Lien, to the
maximum extent permitted by law, on all rights incident or appurtenant to such
Telecommunications Licenses and the right to receive all proceeds derived from
or in connection with the sale, assignment or transfer of such
Telecommunications Licenses.  The Companies acknowledge that, upon the
occurrence and during the continuance of an Event of Default and at Agent’s
request, such Companies shall immediately file, or cause to be filed, such
applications for approval and shall take all other and further actions
reasonably required by the Agent to obtain such approvals or consents by a
Governmental Authority as are necessary to transfer ownership and control to the
Creditor Parties or trustee or other fiduciary acting in lieu of the Creditor
Parties in order to ensure compliance with the Communications Laws, on of behalf
and for the benefit of Creditor Parties or their successors or assigns, of the
Telecommunications Licenses held by them.

44

--------------------------------------------------------------------------------

Table of Contents

22.           Waivers.  To the full extent permitted by applicable law and
except as otherwise provided in this Agreement or any Ancillary Agreement, each
Company hereby waives (a) presentment, demand and protest, and notice of
presentment, dishonor, intent to accelerate, acceleration, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all of this Agreement and the Ancillary Agreements or any other notes,
commercial paper, Accounts, contracts, Documents, Instruments, Chattel Paper and
guaranties at any time held by the Agent on which such Company may in any way be
liable, and hereby ratifies and confirms whatever the Agent may do in this
regard; (b) all rights to notice and a hearing prior to the Agent’s taking
possession or control of, or to the Agent’s replevy, attachment or levy upon,
any Collateral or any bond or security that might be required by any court prior
to allowing the Agent to exercise any of its remedies; and (c) the benefit of
all valuation, appraisal and exemption laws.  Each Company acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the Ancillary Agreements and the transactions evidenced hereby and
thereby.


23.           Expenses.  The Companies shall jointly and severally pay all of
the Agent’s out-of-pocket costs and expenses, including reasonable fees and
disbursements of in-house or outside counsel and appraisers, in connection with
(x) the preparation, execution and delivery of this Agreement and the Ancillary
Agreements, and (y) in connection with the prosecution or defense of any action,
contest, dispute, suit or proceeding concerning any matter in any way arising
out of, related to or connected with this Agreement or any Ancillary
Agreement.  The Companies shall also jointly and severally pay all of the
Agent’s reasonable fees, charges, out-of-pocket costs and expenses, including
fees and disbursements of counsel and appraisers, in connection with (a) the
preparation, execution and delivery of any waiver, any amendment thereto or
consent proposed or executed in connection with the transactions contemplated by
this Agreement or the Ancillary Agreements, (b) the Agent’s obtaining
performance of the Obligations under this Agreement and any Ancillary
Agreements, including, but not limited to, the enforcement or defense of the
Agent’s security interests, assignments of rights and Liens hereunder as valid
perfected security interests, (c) any attempt to inspect, verify, protect,
collect, sell, liquidate or otherwise dispose of any Collateral, (d) any
appraisals or re appraisals of any property (real or personal) pledged to the
Agent by any Company or any of its Subsidiaries as Collateral for, or any other
Person as security for, the Obligations hereunder and (e) any consultations in
connection with any of the foregoing.  The Companies shall also jointly and
severally pay each Creditor Party the customary bank charges for any bank
services (including wire transfers) performed or caused to be performed by it
for any Company or any of its Subsidiaries at any Company’s or such Subsidiary’s
request or in connection with any Company’s loan account with such Creditor
Party.  All such costs and expenses together with all filing, recording and
search fees, taxes and interest payable by the Companies to the Creditor Parties
shall be payable on demand and shall be secured by the Collateral.  If any tax
by any Governmental Authority is or may be imposed on or as a result of any
transaction between any Company and/or any Subsidiary thereof, on the one hand,
and Creditor Party on the other hand, which such Creditor Party is or may be
required to withhold or pay (including, without limitation, as a result of a
breach by any Company or any of its Subsidiaries of Section 13(u) herein), the
Companies hereby jointly and severally indemnify and hold such Creditor Party
harmless in respect of such taxes, and the Companies will repay to such Creditor
Party the amount of any such taxes which shall be charged to the Companies’
account; and until the Companies shall furnish such Creditor Party with
indemnity therefor (or supply such Creditor Party with evidence satisfactory to
it that due provision for the payment thereof has been made), such Creditor
Party may hold without interest any balance standing to each Company’s credit
and the Agent shall retain its Liens in any and all Collateral.

45

--------------------------------------------------------------------------------

Table of Contents

24.           Assignment; Register.


(a)            Each Lender may assign any or all of the Obligations to any
Person and, subject to acceptance and recordation thereof by the Agent pursuant
to Section 24(b) and receipt by the Agent of a copy of the agreement or
instrument pursuant to which such assignment is made (each such agreement or
instrument, an “Assignment Agreement”), any such assignee shall succeed to all
of the Lenders’ rights with respect thereto; provided that no Lender shall be
permitted to effect any such assignment to a direct competitor of any Company
unless an Event of Default has occurred and is continuing.  Each Lender may from
time to time sell or otherwise grant participations in any of the Obligations
and the holder of any such participation shall, subject to the terms of any
agreement between such Lender and such holder, be entitled to the same benefits
as such Lender with respect to any security for the Obligations in which such
holder is a participant.  Each Company agrees that each such holder may exercise
any and all rights of banker’s lien, set-off and counterclaim with respect to
its participation in the Obligations as fully as though such Company were
directly indebted to such holder in the amount of such participation.  No
Company may assign any of its rights or obligations hereunder without the prior
written consent of the Agent.  All of the terms, conditions, promises,
covenants, provisions and warranties of this Agreement shall inure to the
benefit of each of the undersigned, and shall bind the representatives,
successors and permitted assigns of each Company.


(b)           The Agent shall maintain, or cause to be maintained, for this
purpose only as agent for each Company, (i) a copy of each Assignment Agreement
delivered to it and (ii) a book entry system, within the meaning of U.S.
Treasury Regulation Sections 5f.103-1(c) and 1.871-14(c) (the “Register”), in
which it will register the name and address of each Lender and the name and
address of each assignee of each Lender under this Agreement, and the principal
amount of, and stated interest on, the Loans owing to each such Lender and
assignee pursuant to the terms hereof and each Assignment Agreement.  The right,
title and interest of the Lenders and their assignees in and to such Loans shall
be transferable only upon notation of such transfer in the Register, and no
assignment thereof shall be effective until recorded therein.  The Companies and
each Creditor Party shall treat each Person whose name is recorded in the
Register as a Lender pursuant to the terms hereof as a Lender and owner of an
interest in the Obligations hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary or any notation of ownership or other
writing or any Note.  The Register shall be available for inspection by any
Company or Lender, at any reasonable time and from time to time, upon reasonable
prior notice.

46

--------------------------------------------------------------------------------

Table of Contents

25.           No Waiver; Cumulative Remedies.  Failure by any Creditor Party to
exercise any right, remedy or option under this Agreement, any Ancillary
Agreement or any supplement hereto or thereto or any other agreement between or
among any Company and such Creditor Party in exercising the same, will not
operate as a waiver; no waiver by any Creditor Party will be effective unless it
is in writing and then only to the extent specifically stated.  The Creditor
Parties’ rights and remedies under this Agreement and the Ancillary Agreements
will be cumulative and not exclusive of any other right or remedy which any of
the Creditor Parties may have.


26.           Application of Payments.  Each Company irrevocably waives the
right to direct the application of any and all payments at any time or times
hereafter received by the Agent from or on such Company’s behalf and each
Company hereby irrevocably agrees that the Agent shall have the continuing
exclusive right to apply and reapply any and all payments received at any time
or times hereafter against the Obligations hereunder in such manner as the Agent
may deem advisable notwithstanding any entry by the Agent upon any of the
Agent’s books and records.


27.           Indemnity.  Each Company hereby jointly and severally indemnifies
and holds each Creditor Party, and its respective affiliates, employees,
attorneys and agents (each, an “Indemnified Person”), harmless from and against
any and all suits, actions, proceedings, claims, damages, losses, liabilities
and expenses of any kind or nature whatsoever (including attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement or any of the Ancillary
Agreements or with respect to the execution, delivery, enforcement, performance
and administration of, or in any other way arising out of or relating to, this
Agreement, the Ancillary Agreements or any other documents or transactions
contemplated by or referred to herein or therein and any actions or failures to
act with respect to any of the foregoing, including any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Company or any of its Subsidiaries or any liability under
Environmental Law related in any way to the Company or any Subsidiary, except to
the extent that any such indemnified liability is finally determined by a court
of competent jurisdiction to have resulted solely from such Indemnified Person’s
gross negligence or willful misconduct.  NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.


28.           Revival.  The Companies further agree that to the extent any
Company makes a payment or payments to any Creditor Party, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

47

--------------------------------------------------------------------------------

Table of Contents

29.           Borrowing Agency Provisions.


(a)           Each Company hereby irrevocably designates Company Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Company, and hereby
authorizes the Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Company Agent.


(b)           The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Companies and at their request.  The Agent shall not incur
any liability to any Company as a result thereof.  To induce the Agent to do so
and in consideration thereof, each Company hereby indemnifies the Agent and
holds the Agent harmless from and against any and all liabilities, expenses,
losses, damages and claims of damage or injury asserted against the Agent by any
Person arising from or incurred by reason of the handling of the financing
arrangements of the Companies as provided herein, reliance by the Agent on any
request or instruction from Company Agent or any other action taken by the Agent
with respect to this Paragraph 29.


(c)           All Obligations shall be joint and several, and the Companies
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of the Companies shall
in no way be affected by any extensions, renewals and forbearance granted by the
Agent to any Company, failure of the Agent to give any Company notice of
borrowing or any other notice, any failure of the Agent to pursue to preserve
its rights against any Company, the release by the Agent of any Collateral now
or thereafter acquired from any Company, and such agreement by any Company to
pay upon any notice issued pursuant thereto is unconditional and unaffected by
prior recourse by the Agent to any Company or any Collateral for such Company’s
Obligations or the lack thereof.


(d)           Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other Person
directly or contingently liable for the Obligations, or against or with respect
to any other’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until all Obligations have been indefeasibly paid in full and
this Agreement has been irrevocably terminated.


(e)           Each Company represents and warrants to the Agent that (i)
Companies have one or more common shareholders, directors and officers, (ii) the
businesses and corporate activities of Companies are closely related to, and
substantially benefit, the business and corporate activities of Companies, (iii)
the financial and other operations of Companies are performed on a combined
basis as if Companies constituted a consolidated corporate group, (iv) Companies
will receive a substantial economic benefit from entering into this Agreement
and will receive a substantial economic benefit from the application of each
Loan hereunder, in each case, whether or not such amount is used directly by any
Company and (v) all requests for Loans hereunder by the Company Agent are for
the exclusive and indivisible benefit of the Companies as though, for purposes
of this Agreement, the Companies constituted a single entity.

48

--------------------------------------------------------------------------------

Table of Contents

30.           Notices.  Any notice or request hereunder may be given to any
Company, Company Agent or the Agent at the respective addresses set forth below
(or, in the case of any notice to any other Creditor Party, at the address set
forth opposite its name on the signature pages hereto) or as may hereafter be
specified in a notice designated as a change of address under this Section.  Any
notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail or telecopy (confirmed
by mail).  Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the party to whom it
is addressed, in the case of those by mail or overnight mail, deemed to have
been given three (3) Business Days after the date when deposited in the mail or
with the overnight mail carrier, and, in the case of a telecopy, when confirmed.


Notices shall be provided as follows:



 
If to the Agent:
LV Administrative Services, Inc.
   
335 Madison Avenue, 10th Fl.
   
New York, New York 10017
   
Attention:
Portfolio Services
   
Telephone:
(212) 541-5800
   
Telecopier:
(212) 581-5037
         
With a copy to:
Loeb & Loeb LLP
   
345 Park Avenue
   
New York, New York 10154
   
Attention:
Scott J. Giordano, Esq.
   
Telephone:
(212) 407-4104
   
Telecopier:
(212) 407-4990
         
If to any Company, or Company Agent:
Rapid Link, Incorporated
   
5408 No 99th Street
   
Omaha, NE 68134
   
Attention:
Chris Canfield
   
Telephone:
970-547-8165
   
Facsimile:
420-392-7545
         
With a copy to:
Crosby Guenzel LLP
   
134 South 13th Street
   
Lincoln, Nebraska 68508
   
Attention:
Thomas E. Jeffers
   
Telephone:
(402) 434-7300
   
Facsimile:
(402)434-7303



or such other address as may be designated in writing hereafter in accordance
with this Section 30 by such Person.

49

--------------------------------------------------------------------------------

Table of Contents

31.           Governing Law, Jurisdiction and Waiver of Jury Trial.


(a)           THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


(b)           EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT
EACH CREDITOR PARTY AND EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY CREDITOR PARTY FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY CREDITOR PARTY.  EACH
COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH
IN SECTION 30 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


(c)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY
CREDITOR PARTY, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

50

--------------------------------------------------------------------------------

Table of Contents

32.           Limitation of Liability.  Each Company acknowledges and
understands that in order to assure repayment of the Obligations hereunder the
Creditor Parties may be required to exercise any and all of the Creditor
Parties’ rights and remedies hereunder and agrees that, except as limited by
applicable law, neither the Creditor Parties nor any of their respective agents
shall be liable for acts taken or omissions made in connection herewith or
therewith except for actual bad faith.


33.           Entire Understanding; Maximum Interest.  This Agreement and the
Ancillary Agreements contain the entire understanding among each Company, the
Lenders and the Agent as to the subject matter hereof and thereof and any
promises, representations, warranties or guarantees not herein contained shall
have no force and effect unless in writing, signed by each Company’s and the
Agent.  Neither this Agreement, the Ancillary Agreements, nor any portion or
provisions thereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  Nothing contained in this Agreement, any Ancillary Agreement or in any
document referred to herein or delivered in connection herewith shall be deemed
to establish or require the payment of a rate of interest or other charges in
excess of the Maximum Legal Rate.  In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the Maximum
Legal Rate, any payments in excess of such maximum shall be credited against
amounts owed by the Companies to the Creditor Parties and thus refunded to the
Companies.


34.           Severability.  Wherever possible each provision of this Agreement
or the Ancillary Agreements shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or the Ancillary Agreements shall be prohibited by or invalid under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions thereof.


35.           Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any Creditor
Party and the closing of the transactions contemplated hereby to the extent
provided therein.  All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Companies
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Companies hereunder solely as
of the date of such certificate or instrument.  All indemnities set forth herein
shall survive the execution, delivery and termination of this Agreement and the
Ancillary Agreements and the making and repaying of the Obligations.


36.           Captions.  All captions are and shall be without substantive
meaning or content of any kind whatsoever.


37.           Counterparts; Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same agreement.  Any signature
delivered by a party via facsimile or electronic transmission shall be deemed to
be any original signature hereto.

51

--------------------------------------------------------------------------------

Table of Contents

38.           Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.


39.           Publicity.  Each Company hereby authorizes each Creditor Party to
make appropriate announcements of the financial arrangement entered into by and
among each Company and each Creditor Party, including, without limitation,
announcements which are commonly known as tombstones, in such publications and
to such selected parties as the Agent shall in its sole and absolute discretion
deem appropriate, or as required by applicable law.


40.           Joinder.  It is understood and agreed that any Person that desires
to become a Company hereunder, or is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of this Agreement
or any Ancillary Agreement, shall become a Company hereunder by (a) executing a
Joinder Agreement in form and substance satisfactory to the Agent, (b)
delivering supplements to such exhibits and annexes to this Agreement and the
Ancillary Agreements as the Agent shall reasonably request and (c) taking all
actions as specified in this Agreement as would have been taken by such Company
had it been an original party to this Agreement, in each case with all documents
required above to be delivered to the Agent and with all documents and actions
required above to be taken to the reasonable satisfaction of the Agent.


41.           Legends.  The Securities shall bear legends as follows;


(a)           The Notes shall bear substantially the following legend:


“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM SUCH REGISTRATION.  THIS NOTE IS REGISTERED WITH THE COMPANY
AGENT PURSUANT TO SECTION 24(B) OF THE SECURITY AGREEMENT.  TRANSFER OF ALL OR
ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN
SUCH SECTION 24(B) WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS
EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED
WITH THE AGENT PURSUANT TO SUCH SECTION 24(B).”


(b)           Any shares of Common Stock issued pursuant to exercise of the
Warrants, shall bear a legend which shall be in substantially the following form
until such shares are covered by an effective registration statement filed with
the SEC:

52

--------------------------------------------------------------------------------

Table of Contents

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES
LAWS.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS, (B) AN EXEMPTION FROM SUCH
REGISTRATION OR (C) AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED.”


(c)           The Warrants shall bear substantially the following legend:


“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS, (B) AN EXEMPTION FROM SUCH REGISTRATION OR (C)
AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED.”


42.           Agency.  Each Lender has pursuant to an Administrative and
Collateral Agency Agreement hereby designated and appointed the Agent as the
administrative and collateral agent of such Lender under this Agreement and the
Ancillary Agreements.


[Balance of page intentionally left blank; signature page follows.]

53

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties have executed this SECURITY AGREEMENT as of the
date first written above.





 
RAPID LINK, INCORPORATED
                           
By:
           
Name:
         
Title:
                               
TELENATIONAL COMMUNICATIONS, INC.
                           
By:
           
Name:
         
Title:
                               
ONE RING NETWORKS, INC.
                           
By:
           
Name:
         
Title:
                               
LV ADMINISTRATIVE SERVICES, INC.,
   
as Agent
                           
By:
           
Name:
         
Title:
                               
LAURUS MASTER FUND, LTD.
                 
By:
Laurus Capital Management, LLC, its investment manager
                               
By:
           
Name:
         
Title:
 


--------------------------------------------------------------------------------

Table of Contents
 

 
VALENS U.S. SPV I, LLC, as a Lender
                 
By:
Valens Capital Management, LLC, its investment manager
                               
By:
           
Name:
         
Title:
                           
VALENS OFFSHORE SPV II, CORP., as a Lender
                 
By:  
Valens Capital Management, LLC, its investment manager
                               
By:
           
Name:
         
Title:
 


--------------------------------------------------------------------------------

Table of Contents

Annex A - Definitions


“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.


“Accountants” has the meaning given to such term in Section 11(a).


“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.


“Accounts Availability” means ninety percent (90%) of the net face amount of
Eligible Accounts.


“Administrative and Collateral Agency Agreement” means the Administrative and
Collateral Agency Agreement among the Agent, the Lenders and such other parties
thereto from time to time, as amended, modified, supplemented and restated from
time to time.


“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person, (b) any other Person that, directly
or indirectly, owns or controls, whether beneficially, or as trustee, guardian
or other fiduciary, 10% or more of the Equity Interests having ordinary voting
power in the election of directors of such Person, (c) any other Person who is a
director, officer, joint venturer or partner (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above
or (d) in the case of the Companies, the immediate family members, spouses and
lineal descendants of individuals who are Affiliates of such Companies.  For the
purposes of this definition, control of a Person shall mean the power (direct or
indirect) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise; provided however, that the term
“Affiliate” shall specifically exclude any Creditor Party.


“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, the Security Documents, the Subordination Agreements, the Management
Services Agreement and all other agreements, instruments, documents, mortgages,
pledges, powers of attorney, consents, assignments, contracts, notices, security
agreements, trust agreements and guarantees whether heretofore, concurrently, or
hereafter executed by or on behalf of any Company, any of its Subsidiaries or
any other Person or delivered to any of the Creditor Parties, relating to this
Agreement or to the transactions contemplated by this Agreement or otherwise
relating to the relationship between or among any Company and any Creditor
Party, as each of the same may be amended, supplemented, restated or otherwise
modified from time to time.

1

--------------------------------------------------------------------------------

Table of Contents

“Assignment Agreement” has the meaning given such term in Section 24(a).


“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).


“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.


“Business Day” means a day on which the Creditor Parties are open for business
and that is not a Saturday, a Sunday or other day on which banks are required or
permitted to be closed in the State of New York.


“Canmax” means Canmax Retail Systems, Inc., a Texas corporation.


“Capital Availability Amount” means One Million Two Hundred Thousand Dollars
($1,200,000).


“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a capital lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person.


“Capital Expenditure Amount”  means the lesser of (a) $100,000 and (b) the
amount of Capital Expenditures by Companies on behalf of iBroadband of Texas,
Inc. and iBroadband Networks, Inc. made following the Closing Date for which the
Companies have provided the Agent with evidence satisfactory to the Agent of the
amount and scope of such Capital Expenditures.


“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.


“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale/leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

2

--------------------------------------------------------------------------------

Table of Contents

“Charter” has the meaning given such term in Section 12(c)(iv).


“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.


“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.


“Code” has the meaning given such term in Section 15(i).


“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:


(a)           all Inventory;


(b)           all Equipment;


(c)           all Fixtures;


(d)           all Goods;


(e)           all General Intangibles;


(f)            all Accounts;


(g)           all Deposit Accounts, other bank accounts and all funds on deposit
therein;


(h)           all Investment Property;


(i)            all Equity Interests;


(j)            all Chattel Paper;


(k)           all Letter-of-Credit Rights;


(l)            all Instruments;


(m)          all Commercial Tort Claims, including without limitation the claims
set forth on Schedule 1(A);


(n)           all Books and Records;

3

--------------------------------------------------------------------------------

Table of Contents

(o)           all Intellectual Property;


(p)           all Documents;


(q)           all Supporting Obligations including letters of credit and
guarantees issued in support of Accounts, Chattel Paper, General Intangibles and
Investment Property;


(r)           (i) all money, cash and cash equivalents and (ii) all cash held as
cash collateral, all other cash or property at any time on deposit with or held
by the Agent for the account of any Company (whether for safekeeping, custody,
pledge, transmission or otherwise); and


(s)           all products and Proceeds of all or any of the foregoing, tort
claims and all claims and other rights to payment including (i) insurance claims
against third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases,
licenses,  rentals and hires of any or all of the foregoing and Proceeds payable
under, or unearned premiums with respect to policies of insurance in whatever
form.


“Commercial Tort Claims” means all “commercial tort claims”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.


“Commitment Annex” means Annex B to this Agreement.


“Common Stock” means the shares of stock representing the Parent’s common equity
interests.


“Communications Laws” means the Communications Act of 1934, as amended, all
other national, federal, state, or local laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
(including the FCC, any State PUC or Foreign Regulatory Authority) relating in
any way to the offering or provision of telecommunications or communications
services.


“Company Agent” means Rapid Link, Incorporated, a Delaware corporation.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.


“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness (except amortization and expenses related
to the consummation of the initial Loans on the Closing Date and the payment of
all fees, costs and expenses associated with the foregoing), (iii) any loss from
extraordinary items, (iv) any depreciation, depletion and amortization expense,
(v) any aggregate net loss on the sale of property (other than Accounts and
Inventory (as defined under the applicable UCC) outside the ordinary course of
business and (vi) any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and inventory), including the
amount of any compensation deduction as the result of any grant of Equity
Interests to employees, officers, directors or consultants and minus (c) the sum
of, in each case to the extent included in the calculation of such Consolidated
Net Income and without duplication, (i) any credit for United States federal
income taxes or other taxes measured by net income, (ii) any interest income,
(iii) any gain from extraordinary items and any other non-recurring gain, (iv)
any aggregate net gain from the sale of property (other than Accounts and
Inventory (as defined in the applicable UCC) out of the ordinary course of
business by such Person, (v) any other non-cash gain, including any reversal of
a charge referred to in clause (b)(vi) above by reason of a decrease in the
value of any Equity Interests, and (vi) any other cash payment in respect of
expenditures, charges and losses that have been added to Consolidated EBITDA of
such Person pursuant to clause (b)(vi) above in any prior period.

4

--------------------------------------------------------------------------------

Table of Contents

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) Consolidated EBITDA of such Person for such period
minus Capital Expenditures of such Person for such period minus the total
liability for United States federal income taxes and other taxes measured by net
income actually payable by such Person in respect of such period to (b) the
Consolidated Fixed Charges of such Person for such period.


“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Interest
Expense of such Person for such period, (b) the principal amount of Consolidated
Total Debt of such Person having a scheduled due date during such period, (c)
all cash dividends payable by such Person on Equity Interests in respect of such
period to Persons other than such Person and (d) all commitment fees and other
costs, fees and expenses payable by such Person during such period in order to
effect, or because of, the incurrence of any Indebtedness.


“Consolidated Interest Expense” means, for any Person for any period, (a)
Consolidated total interest expense of such Person and its Subsidiaries for such
period and including, in any event, (i) interest capitalized during such period
and net costs under Interest Rate Contracts for such period and (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.


“Consolidated Leverage Ratio” means, with respect to any Person as of any date,
the ratio of (a) Consolidated Total Debt of such Person outstanding as of such
date excluding intercompany loans made by such Person to any Subsidiary of such
Person to (b) Consolidated EBITDA for such Person for the last period of twelve
(12) consecutive calendar months ending on or before such date.

5

--------------------------------------------------------------------------------

Table of Contents

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.


“Contract Rate” has the meaning given such term in the Secured Term Notes when
used in reference to the Term Loan and has the meaning given such term in the
Secured Revolving Notes when used in reference to the Revolving Loans.


“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d), (f), (g) or (i) of the definition
thereof, in each case of such Person and its Subsidiaries on a Consolidated
basis.


“Contractual Obligation” means, with respect to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which such Person is a party or by which it or any of its property
is bound or to which any of its property is subject.


“Customer Notices” means the notices as required by the that the Parent or an
Eligible Subsidiary are required to deliver by the FCC and Texas Public Utility
Commission to the customers of iBroadband networks, Inc. and iBroadband of
Texas, Inc.


“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.


“Deferred Purchase Price Loan Commitment Percentage” means, as to any Lender,
(i) on the Closing Date, the percentage set forth opposite such Lender’s name on
the Commitment Annex under the column “Deferred Purchase Price Loan Commitment
Percentage” (if such Lender’s name is not so set forth thereon, then, on the
Closing Date, such percentage for such Lender shall be deemed to be zero) and
(ii) on any date following the Closing Date, the percentage equal to the
principal amount of Deferred Purchase Price Loan held by such Lender on such
date divided by the aggregate principal amount of the Deferred Purchase Price
Loan on such date.


“Deferred Purchase Price Notes” means those certain Deferred Purchase Price
Notes dated as of the date of consummation of the Secured Party Sale Transaction
made by the Companies in favor of the Secured Party Sale Lenders in the
aggregate original face amount of Two Million Five Hundred Eighteen Thousand
Five Hundred Ninety Six and 39/100 Dollars ($2,518,596.39), as each may be
amended, supplemented, restated and/or otherwise modified from time to time.

6

--------------------------------------------------------------------------------

Table of Contents

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.


“Dial Thru International” means Dial Thru International Corporation SA, a
company organized under the laws of South Africa.


“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).


“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.


“Domestic Subsidiary” mean, as respects each Person, each Subsidiary of such
Person which is incorporated, organized or formed under the laws of any
jurisdiction of the United States of America.


“DTI”  means DTI Com, Inc,, a Delaware corporation.


“Eligible Accounts” means each Account of each Company which conforms to the
following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by such Company to the
Agent with respect thereto; (e) the Agent is, and continues to be, satisfied
with the credit standing of the Account Debtor in relation to the amount of
credit extended; provided, however, that this clause (e) shall not apply in the
case of any determination made as to an Account on or after the Specified
Assignment Date; (f) there are no facts existing or threatened which are likely
to result in any adverse change in an Account Debtor’s financial condition; (g)
is documented by an invoice in a form approved by the Agent and shall not be
unpaid more than ninety (90) days from invoice date; (h) not more than
twenty-five percent (25%) of the unpaid amount of invoices due from such Account
Debtor remains unpaid more than ninety (90) days from invoice date; (i) is not
evidenced by chattel paper or an instrument of any kind with respect to or in
payment of the Account unless such instrument is duly endorsed to and in
possession of the Agent or represents a check in payment of an Account; (j) the
Account Debtor is located in the United States, except as respects Offshore
Accounts; provided, however, the Agent may from time to time prior to the
Specified Assignment Date, in the exercise of its sole discretion and based upon
satisfaction of certain conditions to be determined at such time by the Agent,
deem certain Accounts as Eligible Accounts notwithstanding that such Account is
due from an Account Debtor located outside of the United States; (k) the Agent
has a first priority perfected Lien in such Account and such Account is not
subject to any Lien other than Permitted Liens; (l) does not arise out of
transactions with any employee, officer, director, stockholder or Affiliate of
any Company; (m) is payable to such Company; (n) does not arise out of a bill
and hold sale prior to shipment and does not arise out of a sale to any Person
to which such Company is indebted; (o) is net of any returns, discounts, claims,
credits and allowances; (p) if the Account arises out of contracts between such
Company, on the one hand, and the United States, on the other hand, any state,
or any department, agency or instrumentality of any of them, such Company has so
notified the Agent, in writing, prior to the creation of such Account, and there
has been compliance with any governmental notice or approval requirements,
including compliance with the Federal Assignment of Claims Act; (q) is a good
and valid account representing an undisputed bona fide indebtedness incurred by
the Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by such Company or work, labor and/or services
rendered by such Company; (r) does not arise out of progress billings prior to
completion of the order; (s) the total unpaid Accounts from such Account Debtor
does not exceed twenty-five percent (25%) of all Eligible Accounts; (t) such
Company’s right to payment is absolute and not contingent upon the fulfillment
of any condition whatsoever; (u) such Company is able to bring suit and enforce
its remedies against the Account Debtor through judicial process; (v) does not
represent interest payments, late or finance charges owing to such Company and
(w) is otherwise satisfactory to the Agent as determined by the Agent in the
exercise of its sole discretion; provided, however, that this clause (w) shall
not apply in the case of any determination made as to an Account on or after the
Specified Assignment Date.  In the event any Company requests that the Agent
include within Eligible Accounts certain Accounts of one or more of such
Company’s acquisition targets, the Agent shall at the time of such request
consider such inclusion, but any such inclusion shall be at the sole option of
the Agent, may not first occur on or after the Specified Assignment Date and
shall at all times be subject to the execution and delivery to the Agent of all
such documentation (including, without limitation, guaranty and security
documentation) as the Agent may require in its sole discretion.

7

--------------------------------------------------------------------------------

Table of Contents

“Eligible Subsidiary” means each Subsidiary of the Parent set forth on Exhibit A
hereto, as the same may be updated from time to time with the Agent’s written
consent.


“Embarq Agreement” means the interconnection, collocation and resale agreement
between iBroadband Networks, Inc. and United Telephone Company of Texas d/b/a
Embarq.


“Environmental Law”  means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to pollution or the environment , preservation or reclamation of natural
resources, the management, generation, use, handling, treatment, transportation,
storage, disposal or release or threatened release of or exposure to Hazardous
Materials, or occupational health and safety.


“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

8

--------------------------------------------------------------------------------

Table of Contents

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, units, participations or other
equivalents of or interest in (regardless of how designated) equity of such
Person, whether voting or nonvoting, including common stock, preferred stock,
convertible securities or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC (or
any successor thereto) under the Exchange Act).


“ERISA” has the meaning given such term in Section 12(bb).


“Event of Default” means the occurrence of any of the events set forth in
Section 20.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.


“Excluded Taxes” means, with respect to any Creditor Party, taxes imposed on or
measured by its overall net income and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Creditor Party is incorporated or organized or by
the jurisdiction (or any political subdivision thereof) in which the principal
place of management or applicable lending office of such Creditor Party is
located.


“FCC” means the United States Federal Communications Commission or any successor
agency thereof.


“FCC Approval” means the approval by the FCC to the transfer of control of the
customer lines of occurring pursuant to the Secured Party Sale Transaction.


“Financial Reporting Controls” has the meaning given such term in Section
12(f)(v).


“FINRA” has the meaning given such term in Section 13(b).


“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.


“Foreign Regulatory Authority” means any national (or political subdivision
thereof) Governmental Authority in a jurisdiction other than the United States
having utility or communications regulatory authority over any Subsidiary, or
any applicable successor agency.


“Formula Amount” has the meaning given such term in Section 2(a)(i).


“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

9

--------------------------------------------------------------------------------

Table of Contents

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person and in any event shall
include all right, title and interest that such Person may now or hereafter have
in or under any contract, all Payment Intangibles, customer lists, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Equity Interests and
Investment Property, and rights of indemnification.


“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
fixtures, standing timber that is cut and removed for sale and unborn young of
animals.


“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to utility or communications regulatory authority,
including, without limitation, the FCC, a State PUC, and a Foreign Regulatory
Authority.


“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefore or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business.  The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

10

--------------------------------------------------------------------------------

Table of Contents

“Hazardous Materials” means materials, wastes or pollutants listed or defined as
“hazardous substances”, “hazardous wastes” ,”toxic substances” or by words of
similar import or any other substance or waste otherwise regulated by applicable
Environmental Law, including nuclear materials and radioactive substances or
wastes, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and toxic mold.


“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.


“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money (including,
without limitation, all principal, interest, fees and charges relating thereto),
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all reimbursement and all obligations with respect to (i)
letters of credit, bank guarantees or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business, (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Equity Interests (or any
Equity Interests of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the maturity of the Notes, valued at, in the case of
redeemable preferred Equity Interests, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Equity Interests
plus accrued and unpaid dividends, (h) all payments that would be required to be
made in respect of any Hedging Agreement in the event of a termination
(including an early termination) on the date of determination and (i) all
Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.

11

--------------------------------------------------------------------------------

Table of Contents

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.


“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.


“Intellectual Property” means any and all of the following, throughout the
world,  patents, trademarks tradenames, corporate names, fictitious business
names, internet domain names, trade styles, service marks, logos, and other
source of  business identifiers and the goodwill symbolized by and connected
with the use thereof; copyrights, mask works, designs, inventions, trade
secrets, information, databases, rights of publicity, software, and any other
proprietary rights and processes; any licenses to use any of the foregoing owned
by a third party;  registrations, applications and recordings pertaining to any
of the foregoing; and rights to sue for past, present and future infringement,
dilution, misappropriation, or other violation of any of the foregoing.


“Interconnection Agreement” means an interconnection, collocation and resale
agreement between the Parent or an Eligible Subsidiary and United Telephone
Company of Texas d/b/a Embarq or such other incumbent local exchange carrier
acceptable to Agent.


“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.


“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.


“Lender” has the meaning given such term in the preamble.


“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

12

--------------------------------------------------------------------------------

Table of Contents

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.


“Loans” means collectively, the Revolving Loans, the Term A Loans, the Term B
Loans and the Deferred Purchase Price Loan.


“Lockboxes” has the meaning given such term in Section 8(a).


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of any Company or any of its Subsidiaries (taken individually and
as a whole), (b) any Company’s or any of its Subsidiary’s ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the sufficiency and/or value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of the Creditor Parties’ rights and remedies under this Agreement
and the Ancillary Agreements.  Without limiting the foregoing, any event or
occurrence adverse to a Company which results or could reasonably be expected to
result in costs and/or liabilities or loss of revenues, individually or in the
aggregate to such Company in excess of 30% of such Company’s revenue shall
constitute a Material Adverse Effect.


“Maximum Legal Rate” has the meaning given such term in Section 5(a)(iv).


“Non-Excluded Taxes” means all Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.


“Note” means any of the Secured Revolving Notes, the Secured Term A Notes, the
Secured Term B Notes and/or the Deferred Purchase Price Notes.


“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to any
Creditor Party (or any corporation that directly or indirectly controls or is
controlled by or is under common control with any of them) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company and/or each of its
Subsidiaries to others which any Creditor Party may have obtained by assignment
or otherwise and further including all interest (including interest accruing at
the then applicable rate provided in this Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), charges or any other payments each Company and each of its
Subsidiaries is required to make by law or otherwise arising under or as a
result of this Agreement, the Ancillary Agreements or otherwise, together with
all reasonable expenses and reasonable attorneys’ fees chargeable to the
Companies’ or any of their Subsidiaries’ accounts or incurred by any Creditor
Party in connection therewith.

13

--------------------------------------------------------------------------------

Table of Contents

“Offshore Accounts” means those Accounts of a Company due from United States
citizens located outside of the United States on a United States military base
with an APO/FPO address in an aggregate amount not to exceed $300,000 or such
other amount as the Agent shall from time to time determine.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Ancillary Agreement.


“Overadvance” has the meaning given such term in Section 2(a)(ii).


“Parent” has the meaning given such term in the preamble.


“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.


“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; (c) licenses of
Intellectual Property granted by the Company prior to the date hereof, Licenses
of Intellectual Property granted in the ordinary course of business consistent
with past practices on convincingly reasonable terms; (d) Liens in favor of the
Agent; (e) Liens for taxes (i) not yet due or (ii) being diligently contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Companies and their
Subsidiaries, as applicable, in conformity with GAAP; and which have no effect
on the priority of Liens in favor of the Agent or the value of the assets in
which the Agent has a Lien; (f) Purchase Money Liens securing Purchase Money
Indebtedness to the extent permitted in this Agreement and (f) Liens specified
on Schedule 2 hereto.


“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

14

--------------------------------------------------------------------------------

Table of Contents

“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).


“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Equity Interests; and (f) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of Collateral.


“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).


“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.


“Register” has the meaning given such term in Section 24(b).


“Registration Rights Agreements” means that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and the Agent
and each other registration rights agreement by and between the Parent and the
Agent, as each of the same may be amended, modified and supplemented from time
to time.


“Reserves” means an amount equal to Three Hundred Thousand Dollars ($300,000)
(the “Specified Reserve Amount”) plus (a) until the occurrence of the Specified
Assignment Date, such additional reserves as the Agent may reasonably in its
good faith judgment deem proper and necessary from time to time, provided,
however, if Consolidated EBIDTA for the Parent (as reflected on the monthly
Consolidated Financial Statements for Parent delivered to Agent in accordance
with the terms of this Agreement) is greater than zero for any three (3)
consecutive months following the consummation of the Secured Party Sale
Transaction, then the Specified Reserve Amount shall be reduced to zero ($0); it
being understood that any such reduction of the Specified Amount to zero ($0),
the Agent may establish any reserves the Agent may reasonably in its good faith
judgment deem proper and necessary from time to time, and (b) on and after the
Specified Assignment Date, any reserves in effect prior to such date and on and
after the Specified Assignment Date, the Agent may institute reserves in the
following amounts:

15

--------------------------------------------------------------------------------

Table of Contents

(i)            if on the last day of any calendar month commencing on the
calendar month ending October 31, 2008, the Consolidated EBITDA of the Companies
and their Domestic Subsidiaries on a Consolidated basis is less than $1,500,000
but greater than or equal to $1,000,000 for the twelve (12) calendar month
period ending on such day, reserves against the Formula Amount in an amount not
greater than fifty percent (50%) of the Formula Amount;


(ii)           if on the last day of any calendar month commencing on the
calendar month ending October 31, 2008, the Consolidated EBITDA of the Companies
and their Domestic Subsidiaries on a Consolidated basis is less than $1,000,000
for the twelve (12) calendar month period ending on such day, reserves against
the Formula Amount in an amount not greater than seventy-five percent (75%) of
the Formula Amount;


(iii)          if on the last day of any calendar month commencing on the
calendar month ending October 31, 2008, the Consolidated Leverage Ratio of the
Companies and their Domestic Subsidiaries on a Consolidated basis is greater
than 2.50 to 1.00 but less than or equal to 3.00 to 1.00, reserves against the
Formula Amount in an amount not greater than fifty percent (50%) of the Formula
Amount;


(iv)          if on the last day of any calendar month commencing on the
calendar month ending October 31, 2008, the Consolidated Leverage Ratio of the
Companies and their Domestic Subsidiaries on a Consolidated basis is greater
than 3.00 to 1.00, reserves against the Formula Amount in an amount not greater
than sixty percent (60%) of the Formula Amount;


(v)           if on the last day of any calendar month commencing on the
calendar month ending October 31, 2008, the Consolidated Fixed Charge Coverage
Ratio of the Companies and their Domestic Subsidiaries on a Consolidated basis
is less than 1.25 to 1.00 but greater than or equal to 1.15 to 1.00, reserves
against the Formula Amount in an amount not greater than forty percent (40%) of
the Formula Amount; or


if on the last day of any calendar month commencing on the calendar month ending
October 31, 2008, the Consolidated Fixed Charge Coverage Ratio of the Companies
and their Domestic Subsidiaries on a Consolidated basis is less than 1.15 to
1.00, reserves against the Formula Amount in an amount not greater than
seventy-five percent (75%) of the Formula Amount.

16

--------------------------------------------------------------------------------

Table of Contents

“Revolving Commitment Amount” means, as to any Lender, the dollar amount set
forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective Assignment
Agreements to which such Lender is a party.


“Revolving Commitment Conditions” means satisfaction of the following conditions
in a manner, and evidenced as applicable by agreements, instruments and
documents, satisfactory in form and substance to Agent:  (a) the consummation of
the Secured Party Sale, (b) no Event of Default shall have occurred and then be
continuing, (c) the execution and delivery by the Companies of the Secured
Revolving Notes and (d) the issuance of Warrants to the Lenders for shares of
Common Stock in an amount equal to twenty five percent (25%) of the Revolving
Commitment Amount divided by the Share Price.


“Revolving Commitment Percentage” means, as to any Lender, (i) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Revolving Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero) and (ii) on any date following the Closing
Date, the percentage equal to the Revolving Commitment Amount of such Lender on
such date divided by the Capital Availability Amount on such date.


“Revolving Loans” has the meaning given such term in Section 2(a)(i) and shall
include all other extensions of credit hereunder and under any Ancillary
Agreement.


“SEC” means the Securities and Exchange Commission.


“SEC Reports” has the meaning given such term in Section 12(u).


“Secured Party Bill of Sale” means the Secured Party Bill of Sale in the form of
Exhibit D.


“Secured Party Sale Lenders” means Laurus Master Fund, Ltd, and Valens U.S. SPV
I, LLC.


“Secured Party Sale Conditions” means satisfaction of the following:  (a) the
Parent or an Eligible Subsidiary shall have received an SPCOA; (b) the Parent or
an Eligible Subsidiary shall have received the FCC Approval; (c) the Parent or
an Eligible Subsidiary shall have provided the Customer Notices; and (d) the
Parent or an Eligible Subsidiary shall have entered into an Interconnection
Agreement.


“Secured Party Sale Transaction” means the sale by the Secured Party Lenders to
the Parent or an Eligible Subsidiary of all of iBroadband Network, Inc.’s and
iBroadband of Texas, Inc.’s right, title and interest in and to substantially
all of iBroadband of Texas, Inc.’s and iBroadband Network, Inc.’s assets, on
terms and pursuant to the Secured Party Bill of Sale and such other
documentation acceptable to Agent.

17

--------------------------------------------------------------------------------

Table of Contents

“Secured Revolving Notes” means those certain Secured Revolving Notes dated as
of the Closing Date made by the Companies in favor of the Lender in the
aggregate original face amount of One Million Two Hundred Thousand Dollars
($1,200,000), as each may be amended, supplemented, restated and/or otherwise
modified from time to time.


“Secured Term Notes” means, collectively, the Secured Term A Notes, the Secured
Term B Notes and the Deferred Purchase Price Notes.


“Secured Term A Notes” means those certain Secured Term A Notes dated as of the
Closing Date made by the Companies in favor of the Lenders in the aggregate
original face amount of One Million Seven Hundred Thousand Dollars ($1,700,000),
as each may be amended, supplemented, restated and/or otherwise modified from
time to time.


“Secured Term B Notes” means those certain Secured Term B Notes dated as of the
Closing Date made by the Companies in favor of the Lenders in the aggregate
original face amount of One Million Six Hundred Thousand Dollars ($1,600,000),
as each may be amended, supplemented, restated and/or otherwise modified from
time to time.


“Securities” means the Notes and the Warrants and the shares of Common Stock
which may be issued pursuant to exercise of such Warrants.


“Securities Act” has the meaning given such term in Section 12(r).


“Security Documents” means all security agreements, mortgages, cash collateral
deposit letters, pledges and other agreements which are executed by any Company
or any of its Subsidiaries in favor of the Agent for the ratable benefit of the
Creditor Parties.


“Share Price” means, at the date of determination, (i) the daily volume weighted
average price of the Common Stock for the thirty (30) day period preceding such
date on the OTC Bulletin Board as reported by Bloomberg Financial L.P. (based on
a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if
the Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the "Pink Sheets" published by
the Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (iii) in all other cases, the fair market value of
a share of Common Stock as determined by an independent appraiser selected in
good faith by the Agent and reasonably acceptable to the Parent.


“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
and unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

18

--------------------------------------------------------------------------------

Table of Contents

“SPCOA” means a Service Provider Certificate of Operating Authority and a
Certificate of Operating Authority.


“Specified Assignment Date” means the first date on which any Person that is not
a “United States Person” as defined in Section 7701(a)(30) of the Code acquires
any Loan, portion thereof or interest therein, by assignment or otherwise,
unless such Person has provided to the Agent on or prior to such date a duly
completed Internal Revenue Service Form W-8ECI (or successor form).


“Specified Lenders” means those Lenders making Revolving Loans, Term A Loans
and/or Term B Loans.


“State PUC” means any state Governmental Authority having utility or
communications regulatory authority over any Company, or any applicable
successor agency.


“Subordinated Debt Documentation” means, collectively, (a) the Securities
Purchase Agreement dated as of January 28, 2002 between Rapid Link, Incorporated
(f/k/a Dial-Thru International Corporation) and GCA Strategic Investment Fund
Limited (as amended, modified, supplemented and/or restated from time to time,
the “GCA January 28 2002 SPA”) and the other Transaction Agreements (as defined
in the GCA January 28 2002 SPA), (b) the Securities Purchase Agreement dated as
of January 14, 2002 between Rapid Link, Incorporated (f/k/a Dial-Thru
International Corporation) and GCA Strategic Investment Fund Limited (as
amended, modified, supplemented and/or restated from time to time, the “GCA
January 14 2002 SPA”) and the other Transaction Agreements (as defined in the
GCA January 14 2002 SPA), (c) the Securities Purchase Agreement dated as of July
24, 2003 between Rapid Link, Incorporated (f/k/a Dial-Thru International
Corporation) and GCA Strategic Investment Fund Limited (as amended, modified,
supplemented and/or restated from time to time, the “GCA July 2003 SPA”) and the
other Transaction Agreements (as defined in the GCA July 2003 SPA), (d) the
Securities Purchase Agreement dated as of February 27, 2006 between Rapid Link,
Incorporated and Trident Growth Fund, L.P. (as amended, modified, supplemented
and/or restated from time to time, the “Trident SPA”) and the other Transaction
Documents (as defined in the Trident SPA), (e) the Securities Purchase Agreement
dated as of October 31, 2007 between Rapid Link, Incorporated and John Jenkins
(as amended, modified, supplemented and/or restated from time to time, the
“Jenkins $500K SPA”), the 8% Secured Convertible Debenture issued in the
original principal amount of $500,000 and the other Transaction Documents (as
defined in the Jenkins $500K SPA), (f) the Securities Purchase Agreement dated
as of October 31, 2007 between Rapid Link, Incorporated and John Jenkins (as
amended, modified, supplemented and/or restated from time to time, the “Jenkins
$1.1MM SPA”), the 8% Secured Convertible Debenture issued in the original
principal amount of $1,120,000 and the other Transaction Documents (as defined
in the Jenkins $1.1MM SPA), (g) the Securities Purchase Agreement dated as of
October 31, 2007 between Rapid Link, Incorporated and APEX Acquisitions, Inc.
(as amended, modified, supplemented and/or restated from time to time, the “APEX
$1.1MM SPA”), the 8% Secured Convertible Debenture issued in the original
principal amount of $1,120,000 and the other Transaction Documents (as defined
in the APEX $1.1MM SPA), (h) the Securities Purchase Agreement dated as of
October 31, 2007 between Rapid Link, Incorporated and APEX Acquisitions, Inc.
(as amended, modified, supplemented and/or restated from time to time, the “APEX
$500K SPA”), the 8% Secured Convertible Debenture issued in the original
principal amount of $500,000 and the other Transaction Documents (as defined in
the APEX $500K SPA) and (i) all other notes, documents, instruments and
agreements now or any time hereafter executed and/or delivered by any Company
with or in favor of any Subordinated Lender which evidences the indebtedness
owed by such Company to such Subordinated Lender.

19

--------------------------------------------------------------------------------

Table of Contents

“Subordinated Lenders” means, collectively, Trident Growth Fund, L.P., APEX
Acquisitions, Inc., GCA Strategic Investment Fund Limited, John Jenkins and any
other Person who enters into a Subordination Agreement with the Agent with
respect to amounts owed by any Company to such Person.


“Subordination Agreements” means, collectively, each of the Subordination
Agreements dated as of the date hereof executed by each Subordinated Lender in
favor of the Agent and acknowledged by the Companies, and any and all other
subordination agreements and/or intercreditor agreements accepted by the Agent
from time to time with respect to indebtedness of any Company.


“Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.


“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto.


“Telecommunications Contracts” means all contracts and agreements between any
Company and third parties for services and rights that are necessary for such
Company to operate its telecommunications or communications businesses,
including without limitation all contracts or agreements executed pursuant to
Sections 251 and 252 of the Telecommunications Act of 1996, 46 USC Section 151
et seq.


“Telecommunications Hardware” means Equipment of any Company which is located in
such Company’s service territory and not on a Company’s owned or leased premises
which is used by such Company to provide telecommunications services to its
customers.

20

--------------------------------------------------------------------------------

Table of Contents

“Telecommunications Licenses” means the licenses, permits, authorizations, or
certificates granted by the FCC, any applicable State PUC, or Foreign Regulatory
Authority, and all extensions, additions and renewals thereto or thereof
required for any Company to operate its telecommunications or communications
businesses and/or qualify for receipt of any Governmental Authority’s high cost
support or universal service funds.


“Telenational” means Telenational Communications, Inc., a Delaware corporation.


“Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of the Agent, upon the occurrence of an Event of
Default hereunder or other termination hereunder.


“Term Loans” means, collectively, Term Loan A, Term Loan B and the Deferred
Purchase Price Loan.


“Term Loan A” has the meaning given such term in Section 2(b).


“Term Loan B” has the meaning given such term in Section 2(c).


“Term Loan A Commitment Percentage” means, as to any Lender, (i) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan A Commitment Percentage” (if such Lender’s
name is not so set forth thereon, then, on the Closing Date, such percentage for
such Lender shall be deemed to be zero) and (ii) on any date following the
Closing Date, the percentage equal to the principal amount of Term Loan A held
by such Lender on such date divided by the aggregate principal amount of Term
Loan A on such date.


“Term Loan B Commitment Percentage” means, as to any Lender, (i) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Term Loan B Commitment Percentage” (if such Lender’s
name is not so set forth thereon, then, on the Closing Date, such percentage for
such Lender shall be deemed to be zero) and (ii) on any date following the
Closing Date, the percentage equal to the principal amount of Term Loan B held
by such Lender on such date divided by the aggregate principal amount of Term
Loan B on such date.


“Term Loan B Conditions” means satisfaction of the following conditions in a
manner, and evidenced as applicable by agreements, instruments and documents,
satisfactory in form and substance to Agent:  (a) the consummation of the
Secured Party Sale, (b) no Event of Default shall have occurred and then be
continuing, (c) the execution and delivery of the Secured Term B Notes by the
Companies and (d) the issuance of Warrants to the Lenders for shares of Common
Stock in an amount equal to twenty five percent (25%) of Term Loan B divided by
the Share Price.


“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, the Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such perfection, priority or remedies and for purposes of
definitions related to such provisions; provided further, that to the extent
that UCC is used to define any term herein or in any Ancillary Agreement and
such term is defined differently in different Articles or Divisions of the UCC,
the definition of such term contained in Article or Division 9 shall govern.

21

--------------------------------------------------------------------------------

Table of Contents

“Warrant Shares” has the meaning given such term in Section 12(a).


“Warrants” means each Common Stock Purchase Warrant dated as of the Closing Date
made by the Parent in favor of the Lenders and each other warrant made by the
Parent in favor the Lenders, as each of the same may be amended, restated,
modified and/or supplemented from time to time.

22

--------------------------------------------------------------------------------

Table of Contents

Annex A


Commitment Annex
(as of the Closing Date)


Lender
 
Revolving Commitment Amount
   
Revolving Commitment Percentage
   
Term Loan A Commitment Amount
   
Term Loan A Percentage
   
Term Loan B Commitment Amount
   
Term Loan B Percentage
   
Deferred Purchase Price Commitment Amount
   
Deferred Purchase Price Percentage
 
Valens U.S. SPV I, LLC
  $ 1,200,000       100 %   $ 0       0 %   $ 0       0 %   $ 292,709.40      
11.62 %
Valens Offshore SPV II, Corp.
  $ 0       0 %   $ 1,800,000       100 %   $ 1,500,000       100 %     0 %    
0 %
Laurus Master Fund, Ltd.
  $ 0       0 %   $ 0       0 %   $ 0       0 %   $ 2,225,886.99       88.38 %  
                                                               
Total
  $ 1,200,000       100 %   $ 1,800,000       100 %   $ 1,500,000       100 %  
$ 2,518,596.39       100 %


--------------------------------------------------------------------------------

Table of Contents

Exhibit A


Eligible Subsidiaries


Telenational Communications, Inc., a Delaware corporation
One Ring Networks, Inc., a Georgia corporation


--------------------------------------------------------------------------------

Table of Contents

Exhibit B


Borrowing Base Certificate
As of                      , 200



                     
ACCOUNTS RECEIVABLE per __________ Aging
                0.00                        
Ineligible Accounts:
                   
Accounts over 90 days from Invoice Date
          0.00          
Credit Balances Over 90 days from Invoice Date
          0.00          
Intercompany and Affiliate Accounts
          0.00          
__% Concentration Cap
          0.00          
Contra Accounts
          0.00          
Cash Sales and COD Accounts
          0.00          
Foreign Receivables
          0.00          
Government Receivables (without Assignment of Claims)
          0.00          
Discounts, Credits and Allowances
          0.00          
Cross-age (__% Past Due)
          0.00          
Bill and Hold Invoices
          0.00          
Finance/Service/Late Charges
          0.00          
Other:
          0.00       0.00                          
ELIGIBLE ACCOUNTS RECEIVABLE
                                             
Accounts Receivable Advance Rate
    90 %                                          
ACCOUNTS RECEIVABLE AVAILABILITY
                    0.00  
 
                                                 
TOTAL AVAILABILITY
                    0.00  
Less Reserves
                    0.00                            
NET AVAILABILITY
                    0.00                            
REVOLVING CREDIT LINE
            0.00                                    
NET BORROWING AVAILABILITY  (Lesser of Line or Net Availability)
                    0.00                            
Less:  Lender Loans
                    0.00                            
EXCESS/(DEFICIT) AVAILABILITY
                    0.00  



The undersigned hereby certifies that all of the foregoing information regarding
the Eligible Accounts are true and correct on the date hereof and all Eligible
Accounts listed as eligible are eligible within the meaning given such term in
the Security Agreement dated _________, 200__ among the Borrowing Agent
signatory below, the other companies named therein, the purchasers party thereto
from time to time and LV Administrative Services, Inc., as administrative and
collateral agent for such purchasers.


_____________, Borrowing Agent


By:
     
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------